Execution Copy













EXCHANGE AGREEMENT
(New Madrid)


dated as of
November 21, 2011


by and among


CLEAN COAL SOLUTIONS, LLC,

AEC-NM, LLC


and


GS RC INVESTMENTS LLC



* Indicates portions of the exhibit that have been omitted pursuant to a request
for confidential treatment. The non-public information has been separately filed
with the Securities and Exchange Commission.


US 1107409v.12

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
 
 
 
 
Section 1.1
Defined Terms
1


Section 1.2
Construction of Certain Terms and Phrases
10


 
 
 
ARTICLE II EXCHANGE OF FACILITY
 
 
 
 
Section 2.1
New Facility Installation, Testing and Acceptance
11


Section 2.2
Execution of New Lease
11


Section 2.3
Termination of Existing Equipment Lease and the Existing Guaranties
11


Section 2.4
Amendments to Certain Documents
11


 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 3.1
Representations and Warranties of the CCS Parties
12


Section 3.2
Representations and Warranties of Lessee
16


Section 3.3
Survival of Representations and Warranties
17


 
 
 
ARTICLE IV TAX MATTERS
 
 
 
 
Section 4.1
Tax Treatment of the Transaction
18


Section 4.2
Transaction Taxes
19


Section 4.3
Property Taxes
19


Section 4.4
Tax Return Information and Tax Proceedings
20


 
 
 
ARTICLE V CLOSING CONDITIONS
 
 
 
 
Section 5.1
Lessee’s Conditions to Closing
20


Section 5.2
CCS Parties’ Conditions to Closing
21


 
 
 
ARTICLE VI CLOSING
 
 
 
 
Section 6.1
Closing
21


Section 6.2
Closing Deliverables
21


 
 
 
ARTICLE VII INDEMNIFICATION
 
 
 
 
Section 7.1
Indemnification of Lessee
22


Section 7.2
Indemnification of CCS Parties
24


Section 7.3
Notification of Claims
24


Section 7.4
Defense of Third-Party Claims
25


Section 7.5
Other Claims
25


Section 7.6
Payment
25


Section 7.7
No Duplication
26


Section 7.8
Sole Remedy
26


Section 7.9
General Limitation of Damages
26


Section 7.10
After-Tax Basis
26


Section 7.11
No Double Recovery
26


 
 
 
ARTICLE VIII TERMINATION; EFFECT OF TERMINATION
 


i





--------------------------------------------------------------------------------




 
 
 
Section 8.1
Termination
27


Section 8.2
Effect of Termination
28


 
 
 
ARTICLE IX GENERAL PROVISIONS
 
 
 
 
Section 9.1
Confidentiality
28


Section 9.2
Further Actions
29


Section 9.3
Amendment, Modification and Waiver
29


Section 9.4
Severability
29


Section 9.5
Expenses and Obligations
30


Section 9.6
Binding Effect; Third Parties
30


Section 9.7
Notices
30


Section 9.8
Knowledge
31


Section 9.9
Counterparts
31


Section 9.10
Entire Agreement
32


Section 9.11
Governing Law; Choice of Forum; Waiver of Jury Trial
32


Section 9.12
Private Letter Ruling
32


Section 9.13
Publicity
33


Section 9.14
Assignment
33


Section 9.15
Appendices, Schedules and Exhibits
33


 
 
 






ii





--------------------------------------------------------------------------------




Exhibits and Schedules:
Exhibits
Exhibit A        Description of the Existing Facility
Exhibit B        Description of the New Facility
Exhibit C        Form of New Equipment Lease
Exhibit D        Form of Omnibus Amendment
Exhibit E        Form of Technology Sub-License Amendment
Exhibit F        Certification
Exhibit G        Due Diligence Request Lists
Schedules
Schedule 3.1(c)    Conflicts and Consents
Schedule 3.1(d)    Litigation
Schedule 3.1(e)    Compliance with Applicable Laws; Permits
Schedule 3.1(f)    Insurance
Schedule 3.1(g)    Liens
Schedule 3.1(i)    Environmental
Schedule 3.1(j)    Taxes
Schedule 3.1(k)    Intellectual Property
Schedule 3.1(l)    Material Contracts
Schedule 3.1(m)    Employee Matters
Schedule 3.2(f)    Lessee Taxes
Schedule 9.8        Knowledge of CCS Parties





iii





--------------------------------------------------------------------------------




EXCHANGE AGREEMENT
(New Madrid)
This EXCHANGE AGREEMENT (this “Agreement”), dated as of November 21, 2011 (the
“Effective Date”), is entered into by and among Clean Coal Solutions, LLC, a
Colorado limited liability company (“CCS”), AEC-NM, LLC, a Colorado limited
liability company (“Lessor”), and GS RC Investments LLC, a Delaware limited
liability company (“Lessee”). CCS and Lessor may be referred to herein
individually as a “CCS Party” and collectively as the “CCS Parties.” CCS, Lessor
and Lessee may each be referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
A.    Lessor and Lessee entered into that certain Equipment Lease dated as of
June 29, 2010 (the “Existing Equipment Lease”), whereby Lessor leased to Lessee
a refined coal production facility as described on Exhibit A (the “Existing
Facility”).
B.    Lessee desires to enter into a new agreement to lease a redesigned refined
coal production facility, as described on Exhibit B, newly constructed and owned
by Lessor (the “New Facility”) and terminate the Existing Equipment Lease.
C.    The Parties intend that the transfer will take place in a transaction that
qualifies as a “like-kind exchange” for nonrecognition of taxable income under
Section 1031 of the Code, and the Parties are willing to take such steps as are
commercially reasonable and necessary to enable the transactions contemplated
hereby to so qualify.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Defined Terms. The following terms and expressions shall have the
meanings set forth in this Section 1.1:
“Acceptance” has the meaning set forth in Section 5.1(b).
“ADA-ES” means ADA-ES, Inc., a Colorado corporation.
“ADA-ES Guaranty” means the Guaranty provided by ADA-ES in favor of Lessee,
dated as of the Closing Date.
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition and the Agreement, the term “control” (and correlative terms)
means (a) the ownership of fifty percent (50%) or more of the equity interest in
a Person, or (b) the power, whether by contract, equity ownership or otherwise,
to direct or cause the direction of the policies or management of a Person. For
the

1
 



--------------------------------------------------------------------------------




purposes of this definition, each of ADA-ES, NexGen LLC, NexGen, Republic and
CCS are Affiliates of Lessor. For the purposes of this definition, the parent of
Lessee and any member of the federal income Tax consolidated group of which such
parent is a member are Affiliates of Lessee.
“After Tax Basis” means, with respect to any amount payable in respect of a Loss
(the “Base Amount”), the Base Amount supplemented by an additional amount (the
“Gross-Up”) to reflect all U.S. federal, state and local Taxes (net of any
deductions or credits realized by the payee arising from the receipt or accrual
of the Gross-Up) imposed on the receipt or accrual of the Base Amount and the
Gross-Up so that after reduction for the payment of all such Taxes the recipient
would retain an amount equal to the Base Amount, provided that the Gross-Up
amount shall be calculated based upon the assumption that the Indemnified Party
is subject to corporate income Tax at the maximum federal corporate income Tax
rate in effect at the time of calculation plus six percent (6%); and provided
further that the amount of any Loss will take into account the value of any Tax
deduction that would be allowed to the Indemnified Party with respect thereto
assuming that such Indemnified Party is able to use such deduction and is
subject to corporate income Tax at the maximum federal corporate income Tax rate
in effect at the time of calculation plus six percent (6%).
“Agreement” has the meaning set forth in the introductory paragraph.
“Agreement to Lease” means that certain Agreement to Lease, dated as of June 29,
2010, by and among CCS, Lessor, AEC-TH, LLC and Lessee.
“Books and Records” means all financial, engineering, operating, accounting,
Tax, business, environmental, legal, marketing and other data, files, documents,
instruments, notes, papers, books and records of any CCS Party, its respective
members and Affiliates of its respective members that relate materially to any
CCS Party, including financial statements, budgets, ledgers, journals, deeds,
property records, title policies, drawings, records, maps, charts, surveys,
prints, franchises, customer lists, supplier lists, sales and sales promotional
data, advertising materials, cost and pricing information, corporate records,
permits, certificates, governmental filings, Tax Returns and reports, whether in
existence on the date of this Agreement or created after the date of this
Agreement.
“Business Day” means any calendar day other than (a) a Saturday or Sunday or (b)
a calendar day on which commercial banks in New York, New York are authorized or
required to be closed.
“CCS” has the meaning set forth in the introductory paragraph.
“CCS Basket Amount” has the meaning set forth in Section 7.1(b)(i).
“CCS Deliverables” has the meaning set forth in Section 6.2(b).
“CCS First Cap Amount” has the meaning set forth in Section 7.1(c)(ii).
“CCS Indemnified Costs” means any and all Losses incurred by the CCS Indemnified
Parties resulting from or relating to any breach or default by Lessee of any
representation or warranty (whether on the date hereof or on the Closing Date,
as though such representation or warranty was

2
 



--------------------------------------------------------------------------------




being made as of the Closing Date), covenant, indemnity or agreement under this
Agreement or any other Transaction Document.
“CCS Indemnified Parties” means (a) CCS; (b) Lessor; (c) each Lessor Guarantor,
(d) any member of Lessor, its successor and assigns; (e) the Affiliates of each
Person described in the foregoing clause (a), (b), (c) and (d); (f) the
successors, assigns and Representatives of each Person described in the
foregoing clauses (a), (b), (c), (d) and (e).
“CCS Party” or “CCS Parties” has the meaning set forth in the introductory
paragraph.
“CCS Second Cap Amount” has the meaning set forth in Section 7.1(c)(iii).
“CCSS” means Clean Coal Solutions Services, LLC, a Colorado limited liability
company.
“Certification” has the meaning set forth in Section 5.1(b).
“Chemical Additive Supply Agency Agreement” means that certain Chemical Additive
Supply Agency Agreement, dated as of June 29, 2010, by and between CCS and
Lessee, as such agreement may be amended, supplemented or modified.
“Claim” means a demand, claim, complaint, cross-demand, cross-claim,
counterclaim, cross-complaint, summons, notice of violation, arbitration notice
or other notice, communication or action pursuant to which a Person (including a
Governmental Authority) (a) notifies another Person that the first Person has
suffered or incurred Losses for which the second Person may be liable or
responsible; (b) alleges that such second Person has violated a Law or is
otherwise liable or responsible for Losses arising under a Law; (c) asserts
legal, equitable, contractual or other rights or remedies against such second
Person; (d) proposes an adjustment to a Tax Return of such second Person; (e)
institutes or commences a Proceeding against such second Person; (f) otherwise
makes any demand or claim on such second Person; or (g) threatens to do any of
the foregoing.
“Claims Notice” has the meaning set forth in Section 7.3.
“Closing” has the meaning set forth in Section 6.1.
“Closing Date” has the meaning set forth in Section 6.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contingent Rent Payments” has the meaning set forth in the New Equipment Lease.
“Due Diligence Materials” has the meaning set forth in Section 3.1(o).
“Due Diligence Request Lists” means the request lists for due diligence with
respect to CCS and Lessor, as applicable, and the New Facility submitted by
Lessee to CCS and Lessor, attached as Exhibit G.
“Draft Allocation” has the meaning set forth in Section 4.1(b).

3
 



--------------------------------------------------------------------------------




“Effective Date” has the meaning set forth in the introductory paragraph.
“Emission Testing” means continuous emission monitoring system (“CEMS”) field
testing that meets the requirements set forth in Section 6.03(1) of IRS Notice
2010-54, or such other testing method established by the IRS, to establish the
amount of the reduction of nitrogen oxide and mercury emissions released when
burning Refined Coal compared to the emissions released when burning feedstock
coal.
“Environmental Costs or Liabilities” means any Losses, claims, demands,
settlements and obligations (including costs relating to personal injury, death
or property damage, reasonable fees, disbursements and expenses of legal
counsel, experts, engineers and consultants, and the costs of investigation or
feasibility studies and performance of corrective, remedial or removal actions
and cleanup or monitoring activities) arising from, under or in connection with
(a) any violation of or liability under any Environmental Laws, (b) any remedial
or corrective action obligation under or relating to any Environmental Laws or
(c) any liability or Claim relating to the release of, presence of or exposure
to, any Hazardous Substance.
“Environmental Laws” means all applicable Laws and rules of common Law
pertaining to the protection of the environment, natural resources, workplace
health and safety, the prevention of pollution or the remediation of
contamination, including the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Emergency Planning and
Community Right to Know Act and the Superfund Amendments and Reauthorization Act
of 1986, the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Resource
Conservation and Recovery Act of 1976, the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Federal Water Pollution Control Act, the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act,
the Occupational Safety and Health Act of 1970 (42 U.S.C. § 11001 et seq.), the
Oil Pollution Act of 1990, the Hazardous Materials Transportation Act (49 U.S.C.
§ 1801 et seq.) the Federal Mine Safety and Health Act of 1977 (30 U.S.C. § 801
et seq.), and any similar or analogous statutes, regulations and decisional Law
of any Governmental Authority, as each of the foregoing may have been or are in
the future amended or supplemented, in each case to the extent applicable with
respect to the property or operation to which application of the term
“Environmental Laws” relates.
“Existing Equipment Lease” has the meaning set forth in the recitals.
“Existing Facility” has the meaning set forth in the recitals.
“Existing Guaranties” means, collectively, the Guaranty, dated June 29, 2010,
issued by Goldman Sachs Group, Inc. in favor of Lessor and AEC-TH, LLC, the
Limited Guaranty, dated June 29, 2010, issued by NexGen in favor of Lessee, the
Limited Guaranty, dated June 29, 2010, issued by NexGen LLC in favor of Lessee,
the Limited Guaranty, dated June 29, 2010, issued by Republic in favor of Lessee
and the Limited Guaranty, dated June 29, 2010, issued by ADA-ES in favor of
Lessee.

4
 



--------------------------------------------------------------------------------




“Federal Tax Rule” means any regulation, rule, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter by any Federal Tax Authority with respect to federal
Tax matters, including (a) regulations of the Treasury Department, (b) judgments
and decisions of the United States Tax Court, the United States Board of Tax
Appeals and any other court of the United States in connection with its exercise
of original, trial or appellate jurisdiction over any case involving federal Tax
matters, (c) IRS and Treasury Department materials such as revenue rulings,
revenue procedures, Treasury decisions, technical memoranda, technical advice
memoranda, PLRs, determination letters, Chief Counsel’s advice, field service
advice, general counsel memoranda, office memoranda, technical information
releases, delegation orders, Executive Orders, Treasury Department orders,
notices, announcements and news releases and (d) a Pre-Filing Agreement.
“Final Allocation” has the meaning set forth in Section 4.1(b).
“Final Disposition” means the final resolution of any liability for any Tax for
any taxable period by or as a result of: (a) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (b) a
final binding written settlement with the IRS relating to the Section 45
Credits, a signed closing agreement or accepted offer in compromise under Code
Sections 7121 or 7122, or a comparable arrangement under the Laws of another
jurisdiction; (c) any allowance of a refund in respect of an overpayment of Tax,
but only after the expiration of all periods during which such amount may be
recovered by the Governmental Authority imposing the Tax; or (d) any other final
resolution, including by reason of the expiration of the applicable statute of
limitations.
“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, state, province,
county, parish or municipality, jurisdiction or other political subdivision
thereof.
“Group” means, with respect to any Party, such Party and (a) the Affiliates of
such Party; (b) each guarantor of such Party; (c) any other members,
shareholders, partners or other equity owners of such Party or any of its
Affiliates (other than holders of publicly-traded units of such Party or of any
of its Affiliates, except any such holder that controls such Party), and (d) the
respective successors, assigns and Representatives of each Person described in
the foregoing clause (a), (b) or (c), but shall in no event include the other
Parties’ respective Groups.
“GS” means The Goldman Sachs Group, Inc., a Delaware corporation.
“Hazardous Substances” means (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, solid wastes and toxic substances as those
or similar terms are defined under any Environmental Laws; (b) any asbestos or
any material which contains any hydrated mineral silicate, including chrysolite,
amosite, crocidolite, tremolite, anthophylite and/or actinolite, whether friable
or non-friable; (c) polychlorinated biphenyls (“PCBs”), or PCB-containing
materials, or fluids; (d) radon; (e) any other hazardous, radioactive, toxic or
noxious substance, material, pollutant, contaminant, constituent or solid,
liquid or gaseous waste; (f) any petroleum, petroleum hydrocarbons, petroleum
products, crude oil and any fractions or derivatives thereof, and any natural
gas, synthetic gas and any mixtures thereof; and (g) any substance that, whether
by

5
 



--------------------------------------------------------------------------------




its nature or its use, is subject to regulation under any Environmental Laws or
with respect to which any Environmental Laws or Governmental Authority requires
environmental investigation, monitoring or remediation.
“Initial Term” has the meaning set forth in the New Equipment Lease.
“Indemnified Party” means any Person seeking indemnification from another Person
pursuant to Article VII.
“Indemnifying Party” means any Person against whom a claim for indemnification
is asserted by another Person pursuant to Article VII.
“Independent Accountant” has the meaning set forth in Section 4.1(b).
“Investment Grade” has the meaning set forth in the Operating and Maintenance
Agreement.
“IRS” means the United States Internal Revenue Service, and any successor
thereto.
“IRS Guidance” has the meaning set forth in Section 9.12.
“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
“Lessee” has the meaning set forth in the introductory paragraph.
“Lessee Basket Amount” has the meaning set forth in Section 7.2(b)(i).
“Lessee Cap Amount” has the meaning set forth in Section 7.2(b)(iii).
“Lessee Deliverables” has the meaning set forth in Section 6.2(a).
“Lessee Indemnified Costs” means any and all Losses incurred by any of the
Lessee Indemnified Parties resulting from or relating to (a) any Lessor and/or
any CCS Party’s ownership, operation or control of all or any part of the New
Facility that in each case is based on any event, condition, fact, circumstance,
action or omission that occurred or existed prior to the Closing, including the
installation of the New Facility at the Site and any and all Environmental Costs
or Liabilities; (b) the removal of the Existing Facility from the Site and any
re-installation of the Existing Facility pursuant to Section 8.2(b); and (c) any
breach or default by any CCS Party of any representation or warranty (whether on
the date hereof or on the Closing Date, as though such representation or
warranty was being made as of the Closing Date), covenant, indemnity or
agreement under this Agreement or any other Transaction Document.
“Lessee Indemnified Parties” means (a) Lessee; (b) any member of Lessee, its
successor and assigns; (c) the shareholders and members of each Person described
in the foregoing clause (b); (d) the Affiliates of each Person described in the
foregoing clause (a), (b) and (c); (e) the

6
 



--------------------------------------------------------------------------------




successors, assigns and Representatives of each Person described in the
foregoing clauses (a), (b), (c), and (d); and (f) any company that joins with
another Person that would be a Lessee Indemnified Party in filed consolidated or
combined Tax Returns.
“Lessee Parent Guaranty” means the Guaranty provided by GS in favor of Lessor,
dated as of the Closing Date.
“Lessor” has the meaning set forth in the introductory paragraph.
“Lessor Guarantors” means, collectively, ADA-ES, NexGen LLC, NexGen and
Republic.
“Lessor Parent Guaranties” means, collectively, the ADA-ES Guaranty, the NexGen
LLC Guaranty, the NexGen Guaranty and the Republic Guaranty, each dated as of
the Closing Date.
“Lien” means all burdens, encumbrances and defects affecting the ownership of an
asset, including (a) liens, security interests, mortgages, deeds of trust,
pledges, conditional sale or trust receipt arrangement, consignment or bailment
for security purposes, finance lease, or other encumbrances of any nature
whatsoever securing any obligation, whether such interest is based on common
Law, statute or contract; (b) any rights of first refusal or any restriction on
use, voting, transfer, receipt of income or exercise of any other attribute of
ownership; and (c) any other reservations, exceptions, covenants, conditions,
restrictions, leases, subleases, licenses, easements, servitudes, occupancy
agreements, equities, charges, assessments, defects in title, liabilities,
claims, agreements, obligations, encroachments and other burdens, and other
title exceptions and encumbrances affecting property of any nature, whether
accrued or unaccrued, absolute or contingent, legal or equitable, real or
personal or otherwise.
“Loss” or “Losses” means losses, lost Section 45 Credits (but only to the extent
such Section 45 Credits relate to Refined Coal actually produced by the New
Facility), liabilities, causes of action, assessments, cleanup, removal,
remediation and restoration obligations, judgments, awards, damages, natural
resource damages, contribution, cost-recovery and compensation obligations,
fines, fees, penalties and costs and expenses (including litigation costs and
reasonable attorneys’ and experts’ fees and expenses).
“Material Adverse Effect” means a material adverse effect on the business,
financial condition, results of operations, assets, liabilities, operations or
properties of Lessee, the transactions contemplated by this Agreement or the
Section 45 Credits available to Lessee from the operation of the New Facility,
excluding effects resulting from general economic conditions or changes or
conditions that effect the coal industry generally.
“Material Contracts” has the meaning set forth in Section 3.1(l).
“Omnibus Amendment” has the meaning set forth in Section 2.4.
“Operating and Maintenance Agreement” means that certain Operating and
Maintenance Agreement, dated as of June 29, 2010, by and between CCS and Lessee,
as such agreement may be amended, supplemented or modified.

7
 



--------------------------------------------------------------------------------




“New Equipment Lease” has the meaning set forth in Section 2.2.
“New Facility” has the meaning set forth in the recitals.
“NexGen” means NexGen Investments, LLLP, a Colorado limited liability limited
partnership.
“NexGen Guaranty” means the Guaranty provided by NexGen in favor of Lessee,
dated as of the Closing Date.
“NexGen LLC” means NexGen Refined Coal, LLC, a Wyoming limited liability
company.
“NexGen LLC Guaranty” means the Guaranty provided by NexGen LLC in favor of
Lessee, dated as of the Closing Date.
“Party” or “Parties” has the meaning set forth in the introductory paragraph.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.
“Permit” means any permit, certificate, license, franchise, authorization,
variance, exemption, concession, lease, instrument, order, consent,
authorization or approval of any Governmental Authority.
“Permitted Liens” means (a) the rights of the Parties pursuant to the
Transaction Documents, (b) Liens for Taxes of Lessor not yet due and (c)
materialmen’s, mechanics’, workers’, repairmens’, employees’ or other like
Liens, arising in the ordinary course of business for amounts not yet delinquent
or being contested in good faith by appropriate proceedings, so long as such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any material part of the New Facility or Lessee’s inventory of Refined Coal
(or the proceeds thereof) or any title or interest in and to the foregoing.
“PLR” means a private letter ruling from the IRS.
“Power Plant” means the New Madrid Power Plant near Marston, Missouri, owned and
operated by Utility.
“Pre-Filing Agreement” means an LSMB pre-filing arrangement (as described in IRS
Revenue Procedure 2009-14 or any supplement or successor thereto) between Lessee
and the IRS.
“Proceeding” means a judicial, administrative or arbitral proceeding (including
a lawsuit or an investigation by a Governmental Authority), commencing with the
institution of such proceeding through the issuance, service or delivery of the
applicable Claim or other applicable event.
“Refined Coal” means refined coal produced from coal at the New Facility.
“Renewal Term” has the meaning set forth in the New Equipment Lease.

8
 



--------------------------------------------------------------------------------




“Representative” means, with respect to any Person, each manager, director,
officer, employee, agent, consultant (including consulting engineers), advisor
(including counsel and accountants) and other representative of such Person.
“Republic” means Republic Financial Corporation, a Colorado corporation.
“Republic Guaranty” means the Guaranty provided by Republic in favor of Lessee,
dated as of the Closing Date.
“Section 45 Change” means the occurrence of any of the following events on or
after the date hereof, insofar as such event relates to the Section 45 Credit,
unless the New Facility and the sale of Refined Coal therefrom by Lessee are
grandfathered or otherwise exempted from the effect thereof:
(a)    any total repeal of Section 45 of the Code; or
(b)    any of the following events, to the extent that such event materially
adversely affects, or has a material likelihood of adversely affecting, the
amount, availability or value of Section 45 Credits that Lessee may claim for
Refined Coal produced from the New Facility and sold to an Unrelated Person:
(i)    an amendment to or partial repeal of Section 45 of the Code;
(ii)    an amendment of a section of the Code that is expressly referred to in
Section 45 of the Code or affects the ability of taxpayers to claim the
Section 45 Credit; or
(iii)    the adoption of a Federal Tax Rule that regulates, interprets,
construes, limits, restricts, unwinds, modifies or otherwise affects (A) Section
45(c)(7), 45(d)(8) or 45(e)(8) of the Code or (B) a section of the Code,
including in other parts of Section 45, that is expressly referred to in Section
45(c)(7), 45(d)(8) or 45(e)(8) of the Code.
“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of Refined Coal produced from coal to an Unrelated Person.
“Site” has the meaning set forth in Section 2.1(a).
“Tax” or “Taxes” means any taxes, assessments, fees and other governmental
charges imposed by any Governmental Authority, including profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, fuel, excess profits,
occupational, premium, windfall profit, severance, estimated or other tax of any
kind whatsoever, including any interest, penalty or addition thereto, whether
disputed or not.
“Tax Proceeding” has the meaning set forth in Section 4.4(a).

9
 



--------------------------------------------------------------------------------




“Tax Return” means any return, statement information return or other document
(including amendments thereto and supporting information) filed or required to
be filed with any Governmental Authority in connection with the determination,
assessment, collection or administration of any Taxes or the administration of
any Laws relating to any Taxes.
“Technology Sub-License” means that certain Technology Sub-License, dated as of
June 29, 2010, by and between ADA-ES, CCS and Lessee, as such agreement may be
amended, supplemented or modified.
“Technology Sub-License Amendment” has the meaning set forth in Section 2.4.
“Test” or “Testing” has the meaning set forth in Section 2.1(b).
“Third Party” means, with respect to a Party, any Person other than such Party,
its Affiliates and its Representatives, and excluding any Governmental
Authority.
“Third Party Claim” has the meaning set forth in Section 7.4.
“Transaction Documents” means this Agreement, the New Equipment Lease, the
Omnibus Amendment, the Technology Sub-License Amendment, the Lessee Parent
Guaranty and the Lessor Parent Guaranties.
“Unrelated Person” means, with respect to any Person, any other Person that is
not related to such Person within the meaning of Section 45(e)(4) of the Code.
“Utility” means Associated Electric Cooperative, Inc., a Missouri cooperative,
non-profit, membership corporation.
Section 1.2    Construction of Certain Terms and Phrases. Titles appearing at
the beginning of any Articles, Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of such
Articles, Sections, subsections or other subdivisions, and shall be disregarded
in construing the language contained therein. The words “this Agreement,”
“herein,” “hereby,” “hereunder,” and “hereof,” and words of similar import,
refer to this Agreement as a whole and not to any particular subdivision unless
expressly so limited. The words “this Section,” “this subsection,” and words of
similar import, refer only to the Sections or subsections hereof in which such
words occur. The word “or” is not exclusive, and the word “including” (in its
various forms) means “including without limitation.” Pronouns in masculine,
feminine or neuter genders shall be construed to state and include any other
gender and words, terms and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise expressly requires. Unless the context otherwise requires,
all defined terms contained herein shall include the singular and plural and the
conjunctive and disjunctive forms of such defined terms, and the term “Annex,”
“Exhibit” or “Schedule” shall refer to an Annex, Exhibit or Schedule attached to
this Agreement. All references to the Code, U.S. Treasury regulations or other
governmental pronouncements shall be deemed to include references to any
applicable successor statute, regulations or amending pronouncement.

10
 



--------------------------------------------------------------------------------




ARTICLE II
EXCHANGE OF FACILITY


Section 2.1    New Facility Installation, Testing and Acceptance.
(a)    Removal of Existing Facility and Installation of New Facility. Prior to
the Closing, the CCS Parties shall cause the Existing Facility to be removed
from its current location at the Power Plant, as shown on Exhibit B (the “Site”)
and the CCS Parties shall cause the New Facility shall be installed at the Site.
(b)    Testing of New Facility. Upon installation of the New Facility at the
Site, the CCS Parties shall cause testing, including Emission Testing
(“Testing”), to be conducted on the New Facility consistent with best industry
practice and, to the extent relevant, in accordance with Section 45 of the Code
and the IRS Guidance. The CCS Parties shall cause Emission Testing to be
conducted at the Power Plant using Refined Coal produced at the New Facility.
Upon commencement of Testing of the New Facility, the CCS Parties shall permit
Lessee and its Affiliates and its and their employees, agents, contractors and
consultants to observe such Tests and to undertake any additional diligence with
respect to such Testing as Lessee in its sole discretion elects.
Section 2.2    Execution of New Lease. Subject to the terms and conditions of
this Agreement, on the Closing Date Lessor and Lessee will enter into an
Equipment Lease, substantially in the form attached as Exhibit C (the “New
Equipment Lease”), pursuant to which Lessee will lease the New Facility from
Lessor.
Section 2.3    Termination of Existing Equipment Lease and the Existing
Guaranties. On the Closing Date the Existing Lease, together with all amendments
and modifications thereto, shall terminate. Each of Lessor and Lessee for
itself, its Affiliates and its and their successors and assigns agrees that the
termination of the Existing Lease shall be treated as a termination by agreement
without fault or breach on the part of either Lessor or Lessee and the terms of
Section 3.2 of the Existing Equipment Lease shall apply to such termination
provisions; provided that Section 3.2(c) shall be inapplicable and excluded in
all respects for the purposes of such termination. On the Closing Date the
Existing Guaranties, together with all amendments and modifications thereto,
shall terminate with respect to the guaranteed obligations arising out of or
under the Agreement to Lease, the Existing Lease, the Chemical Additive Supply
Agreement, the Operating and Maintenance Agreement and the Technology
Sublicense.
Section 2.4    Amendments to Certain Documents. In connection with the exchange
of the Existing Facility for the New Facility and in furtherance of the
transactions contemplated by this Agreement, on the Closing Date the Parties
will have executed (or will cause to have executed): (a) an amendment to the
Operating and Maintenance Agreement and the Chemical Additive Supply Agency
Agreement, substantially in the form of Exhibit D (the “Omnibus Amendment”); and
(b) an amendment to the Technology Sub-License Agreement, substantially in the
form of Exhibit E (the “Technology Sub-License Amendment”).



11
 



--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1    Representations and Warranties of the CCS Parties. Each CCS Party
represents and warrants to Lessee, as of the date of this Agreement and as of
the Closing Date, as follows (with the understanding that Lessee is relying on
such representations and warranties in entering into and performing this
Agreement and each of the other Transaction Documents):
(a)    Organization, Good Standing, Etc. Each CCS Party is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
state of its formation, and has all requisite limited liability company power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Each CCS Party is qualified to do business and
is in good standing under the Laws of the jurisdictions in which the character
of the properties owned or leased by such CCS Party or the nature of the
activities conducted by such CCS Party in operating its business make such
qualification necessary under applicable Laws.
(b)    Authority. Each CCS Party has all requisite limited liability company
power and authority to enter into this Agreement and each of the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each CCS Party of this Agreement and
each of the other Transaction Documents to which it is a party, the performance
by it of its obligations hereunder and thereunder and the consummation by it of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary limited liability company action on the part of such CCS Party.
This Agreement has been duly executed and delivered by each CCS Party, and upon
the execution and delivery by each CCS Party of each of the other Transaction
Documents to which it is a party, such Transaction Documents will be duly
executed and delivered by each CCS Party. This Agreement constitutes, and upon
execution and delivery by each CCS Party of each of the other Transaction
Documents to which it is a party, such Transaction Documents will constitute,
the valid and binding obligations of such CCS Party, enforceable against such
CCS Party in accordance with their terms, subject as to enforceability to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting enforcement of creditors’ rights and remedies generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at Law or in equity).
(c)    No Conflict; Required Filings and Consents. Except as set forth in
Schedule 3.1(c), the execution and delivery by each CCS Party of this Agreement
and each of the other Transaction Documents to which it is a party do not, and
the performance by it of its obligations hereunder and thereunder and the
consummation by it of the transactions contemplated hereby and thereby, will not
(i) violate, conflict with or result in any breach of any provision of its
limited liability company agreement or other organizational documents, (ii)
violate, conflict with or result in a violation or breach of, or constitute a
default (with or without due notice or lapse of time or both) under, or permit
the termination of, or result in the acceleration of, or entitle any Person to
accelerate any obligation, or result in the loss of any benefit, or give any
Person the right to require

12
 



--------------------------------------------------------------------------------




any security to be repurchased, or give rise to the creation of any Lien upon
the New Facility, or affect its rights under any of the terms, conditions or
provisions of any loan or credit agreement, note, bond, mortgage, indenture or
deed of trust, or any license, lease, agreement or other instrument or
obligation to which such entity is a party or by which or to which such entity
or any of its assets or the New Facility may be bound or subject, or (iii)
violate any applicable Law. Except as disclosed on Schedule 3.1(c), no Consent
of any Governmental Authority or other Person is necessary or required or has
not been obtained as of the Closing Date with respect to each CCS Party in
connection with the execution and delivery by each CCS Party of this Agreement
and the other Transaction Documents to which it is a party, the performance by
it of its obligations hereunder and thereunder or the consummation by it of the
transactions contemplated hereby and thereby.
(d)    Absence of Litigation. Except as set forth in Schedule 3.1(d), there are
no Proceedings pending or, to the knowledge of each CCS Party, threatened
against any CCS Party or relating to the New Facility or any CCS Party’s
execution, delivery or performance of this Agreement and the other Transaction
Documents to which it is a party. No CCS Party has received any Claim that may
give rise to any such Proceedings which could reasonably be expected to have a
Material Adverse Effect. No CCS Party has knowledge that there is a valid basis
for any such Claims or Proceedings. No CCS Party is the subject of any order,
judgment, decree, injunction or stipulation of any Governmental Authority that
would affect its ability to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.
(e)    Compliance with Applicable Laws; Permits. Each CCS Party is in compliance
with, and the New Facility as of the Closing Date is in compliance with, all
applicable Laws, in each case other than as listed or described on
Schedule 3.1(e), or in each case where the failure to be in compliance with such
Laws could reasonably be expected to have a Material Adverse Effect. There are
no Permits required to be obtained or filed by any CCS Party under any
applicable Law either to conduct the business of any CCS Party or otherwise to
own or operate the New Facility, other than those listed or described on
Schedule 3.1(e), or where the failure to obtain or file such Permits could
reasonably be expected to have a Material Adverse Effect.
(f)    Insurance. Schedule 3.1(f) sets forth a list of all fire, general
liability, theft and other forms of insurance and all fidelity and surety bonds
held by or applicable to each CCS Party or the New Facility, and except as
disclosed on such Schedule 3.1(f), there is no Claim by any CCS Party pending
under any such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds.
(g)    Title. Except as set forth in Schedule 3.1(g), Lessor has, and at the
Closing will convey to Lessee, good and marketable leasehold title to and
possession of the New Facility, free and clear of all Liens, except Permitted
Liens.
(h)    Condition of New Facility; Adequacy. As of the Closing Date, all of the
equipment, machinery and facilities that are included in the New Facility are in
good and merchantable condition and have been maintained in accordance with good
operating practices, including the manufacturer’s recommendations. The
equipment, machinery and facilities that are in the New Facility are fully
functional and constitute all equipment, machinery and facilities currently
needed to produce Refined Coal. The New Facility is capable of producing in the
aggregate

13
 



--------------------------------------------------------------------------------




4,200,000 Tons of Refined Coal per year that are eligible for the Section 45
Credit when the New Facility is used in connection with the Power Plant and
associated equipment, although actual production levels will be determined by a
variety of factors including decisions of Lessee, Utility demand and proper
operation and functioning of the Power Plant. No warranty Claim has been made by
any CCS Party on the equipment, machinery and facilities that are included in
the New Facility.
(i)    Environmental Matters. The New Facility has been owned, operated and
maintained in compliance with all Environmental Laws and, to the knowledge of
the CCS Parties, the New Facility is capable of operating in compliance with all
Environmental Laws during the term of this Agreement, as such Environmental Laws
exist or are in effect as of the Closing Date, without material modification or
capital investment. There are no existing, or to the knowledge of the CCS
Parties, threatened Proceedings, and no CCS Party has received any Claim,
relating to violations of, or Losses under, Environmental Laws or to the
presence, release or discharge of any Hazardous Substances, in each case with
respect to the New Facility or to the ownership, operation or maintenance
thereof. No Hazardous Substances exist in or on the New Facility, except as set
forth in Schedule 3.1(i). No CCS Party has received any notice from any
Governmental Authority or any other Person alleging any violation of any
Environmental Laws with respect to the ownership, operation or maintenance of
the New Facility, except as is set forth on Schedule 3.1(i). The CCS Parties
have obtained, maintained and complied in all material respects with the terms
of Permits required in connection with the ownership, operation and maintenance
of the New Facility. No Hazardous Substances have been generated by, or released
or discharged from, the New Facility at the Site where such release or discharge
could reasonably be expected to result in a Claim or Proceeding pursuant to
Environmental Laws. Except as set forth in Schedule 3.1(i), there are no
Hazardous Substances at the Site whose presence or existence is attributable to
the New Facility or to the ownership, operation or maintenance thereof, or that
would adversely affect the continued operation of the New Facility at the Site.
Any chemical additives in the New Facility as of the date hereof and any
chemical additives currently proposed to be supplied under the Chemical Additive
Supply Agency Agreement do not contain Hazardous Substances in quantities that
require special permits, handling or reporting.
(j)    Taxes. Except as set forth in Schedule 3.1(j), all Tax Returns required
to be filed by each CCS Party with respect to the New Facility have been duly
and timely filed and all information required to be included in each such Tax
Return has been so included and all other information provided in each such Tax
Return is true, correct, accurate and complete. All Taxes owed by each CCS Party
shown on such Tax Returns and all Taxes owed by CCS Party with respect to the
New Facility have been paid in full and CCS Party covenants that it will
continue to pay all Taxes imposed in respect of the New Facility for all periods
ending on or prior to the Closing (and for those periods that include the
Closing but do not end on the Closing, Lessor will pay its pro rata share of
such Taxes). No CCS Party has received any written notice of deficiency or
assessment from any taxing authority with respect to liabilities for Taxes
relating to the New Facility, which have not been fully paid or finally settled.
There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for or relating to the New Facility for any
period. There are no liens for Taxes on the New Facility, except for Taxes not
yet due. To the extent required by local Law, the New Facility has been properly
listed and described on the property Tax rolls for the

14
 



--------------------------------------------------------------------------------




taxing units in which the New Facility is located and no portion of the New
Facility constitutes omitted property for property Tax purposes.
(k)    Intellectual Property. Except as is set forth on Schedule 3.1(k), neither
the ownership or operation of the New Facility, nor the manufacture, use or sale
(including offering for sale and other marketing activities) of the Refined Coal
produced from the New Facility, infringes, misappropriates or violates any U.S.
patent, trademark, service mark, trade name or copyright, trade secret,
obligation of confidence or other proprietary, contract or intellectual property
right of any Person.
(l)    Contracts. Schedule 3.1(l) sets forth all of the material contracts or
material agreements (the “Material Contracts”) to which any CCS Party is a party
relating to the New Facility or to which the New Facility is bound at the time
of the execution of this Agreement. Except as is set forth on Schedule 3.1(l),
the CCS Parties have provided Lessee, including by way of access to an
electronic dataroom, a true, correct, accurate and complete copy of each
Material Contract. No CCS Party is in default, or has been notified that it is
in default, under any Material Contract, and to the CCS Parties’ knowledge, no
other party is in default under any Material Contract where either such default
would result in a Material Adverse Effect.
(m)    Employee Matters. Except as set forth in Schedule 3.1(m):
(i)    Lessor has no employees;
(ii)    Lessor is not a party to any collective bargaining agreement;
(iii)    Lessor has not agreed to recognize or bargain with any labor
organization, union or other collective bargaining representative;
(iv)    No labor organization, union or other collective bargaining
representative has been certified as the exclusive bargaining representative of
any employees in connection with the New Facility;
(v)    No labor organization, union or representative thereof claims to or is
seeking to represent employees in connection with the New Facility;
(vi)    There is no labor strike or labor dispute, slowdown, work stoppage or
lockout pending or threatened against or affecting Lessor; and
(vii)    Lessor has not experienced any labor strike or labor dispute, slowdown,
work stoppage or lockout in connection with the New Facility.
(n)    Certification. As of the Closing Date, the representations and warranties
made by CCS to Lessee in the Certification shall be true and correct in all
respects.

15
 



--------------------------------------------------------------------------------




(o)    Due Diligence Materials. As of the Closing Date, the CCS Parties have
provided Lessee, including by way of access to an electronic dataroom, a true,
correct, accurate and complete copy of all material responsive to the Due
Diligence Request Lists in the possession or control of the CCS Parties or of
which the CCS Parties are aware (including responses provided by the CCS Parties
in writing to Lessee in connection with the requests made pursuant to the Due
Diligence Request Lists), but excluding any materials to which Lessee or any of
its affiliates are a party or by which they are bound (such materials, the “Due
Diligence Materials”).
Section 3.2    Representations and Warranties of Lessee. Lessee represents and
warrants to each CCS Party as follows (with the understanding that each CCS
Party is relying on such representations and warranties in entering into and
performing this Agreement and each of the other Transaction Documents):
(a)    Organization; Good Standing; Etc. Lessee is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted.
(b)    Authority. Lessee has all requisite limited liability company power and
authority to enter into this Agreement and each of the other Transaction
Documents, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Lessee of this Agreement and each of the other Transaction Documents, the
performance by it of its obligations hereunder and thereunder and the
consummation by Lessee of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary limited liability company action on the
part of Lessee. This Agreement has been duly executed and delivered by Lessee,
and upon execution and delivery by Lessee of each of the other Transaction
Documents, such Transaction Documents will be duly executed and delivered by
Lessee. This Agreement constitutes, and upon execution and delivery by Lessee of
each of the other Transaction Documents, such other Transaction Documents will
constitute, the valid and binding obligations of Lessee, enforceable against it
in accordance with their terms, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
enforcement of creditors’ rights and remedies generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at Law or in equity).
(c)    No Conflict; Required Filings and Consents. The execution and delivery by
Lessee of this Agreement and each of the other Transaction Documents do not, and
the performance by it of its obligations hereunder and thereunder and the
consummation by Lessee of the transactions contemplated hereby and thereby will
not (i) violate, conflict with, or result in any breach of any provisions of its
limited liability company agreement or other organizational documents, (ii)
violate, conflict with or result in a violation or breach of or constitute a
default (with or without due notice or lapse of time or both) under, or permit
the termination of, or result in the acceleration of, or entitle any Person to
accelerate any obligation, or result in the loss of any benefit, or give any
Person the right to require any security to be repurchased, or give rise to the
creation of any Lien upon any of its assets or affect any of its rights under,
any of the terms, conditions or provisions of any loan or credit agreement,
note, bond, mortgage, indenture or deed of trust, or any license, lease,
agreement

16
 



--------------------------------------------------------------------------------




or other instrument or obligation to which Lessee is a party or by which or to
which it or any of its assets may be bound or subject, or (iii) violate any
applicable Law. No Consent of any Governmental Authority or other Person is
necessary or required by or with respect to Lessee in connection with the
execution and delivery by Lessee of this Agreement or any of the other
Transaction Documents, the performance by Lessee of its obligations hereunder
and thereunder or the consummation by Lessee of the transactions contemplated
hereby and thereby.
(d)    Absence of Litigation. There are no Proceedings pending or, to the
knowledge of Lessee, threatened against Lessee or any of its Affiliates that
seeks to restrain, prohibit or otherwise enjoin this Agreement or the
consummation of the transactions contemplated hereby. Lessee is not the subject
of any order, judgment, decree, injunction or stipulation of any Governmental
Authority that would affect its ability to consummate the transactions
contemplated by this Agreement and the other Transaction Documents.
(e)    Broker’s Fee. No agent, broker, investment banker or other Person engaged
by Lessee is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee payable by any CCS Party in connection with any of the
transactions contemplated by this Agreement or the other Transaction Documents.
(f)    Taxes. Except as set forth in Schedule 3.2(f) , all Tax Returns required
to be filed by the Lessee with respect to the Existing Facility have been duly
and timely filed and all information required to be included in each such Tax
Return has been so included and all other information provided in each such Tax
Return is true, correct, accurate and complete. All Taxes owed by the Lessee
shown on such Tax Returns and all Taxes owed by the Lessee y with respect to the
Existing Facility have been paid in full and the Lessee covenants that it will
continue to pay all Taxes imposed in respect of the Existing Facility for all
periods ending on or prior to the Closing (and for those periods that include
the Closing but do not end on the Closing, Lessee will pay its pro rata share of
such Taxes). The Lessee has not received any written notice of deficiency or
assessment from any taxing authority with respect to liabilities for Taxes
relating to the Existing Facility, which have not been fully paid or finally
settled. There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for or relating to the Existing Facility for any
period. There are no liens for Taxes on the Existing Facility, except for Taxes
not yet due. To the extent required by local Law, the Existing Facility has been
properly listed and described on the property Tax rolls for the taxing units in
which the Existing Facility is located and no portion of the Existing Facility
constitutes omitted property for property Tax purposes.
Section 3.3    Survival of Representations and Warranties.
(a)    All representations and warranties made by a Party in this Agreement or
in any Transaction Document, have been relied upon by the other Parties and
shall survive the Closing hereunder as set forth in this Section 3.3, and shall
not merge in the performance of any obligation by any Party hereto.
(b)    All claims by a Lessee Indemnified Party for indemnification pursuant to
Article VII resulting from breaches of representations or warranties shall be
forever barred unless the CCS Parties are notified: (i) in the case of a claim
based upon fraud or a breach of a representation

17
 



--------------------------------------------------------------------------------




or warranty set forth in Section 3.1(i), within thirty (30) days after the
expiration of the statutory period of limitations applicable to such claim, (ii)
in the case of a claim based upon a breach of a representation or warranty in
Sections 3.1(g), (j), (n) and (o), within thirty (30) days after the expiration
of the relevant statutory period of limitations, including extensions,
applicable to the federal income tax obligations of Lessee; (iii) in the case of
a claim based upon a breach of a representation or warranty in Sections 3.1(a),
(b) and (c) within three (3) years after the Closing Date; or (iv) in all other
cases, within the Initial Term; provided, that, if written notice for a claim of
indemnification has been given by such Lessee Indemnified Party on or prior to
the last day of the applicable period, then the obligation of the CCS Parties to
indemnify such Lessee Indemnified Party pursuant to Article VII shall survive
with respect to such claim until such claim is finally resolved.
(c)    All claims by a CCS Indemnified Party for indemnification pursuant to
Article VII resulting from breaches of representations or warranties shall be
forever barred unless Lessee is notified: (i) in the case of claim based upon
fraud, within thirty (30) days of the expiration of the statutory period of
limitations applicable to such claim; (ii) in the case of a claim based upon a
breach of a representation or warranty in Sections 3.2(a), (b), and (c), within
three (3) years after the Closing Date or (iii) in all other cases within the
Initial Term; provided, that, if written notice for a claim of indemnification
has been given by such CCS Indemnified Party on or prior to the last day of the
applicable period, then the obligation of Lessee to indemnify such CCS
Indemnified Party pursuant to Article VII shall survive with respect to such
claim until such claim is finally resolved.
ARTICLE IV    
TAX MATTERS


Section 4.1    Tax Treatment of the Transaction.
(a)    The Parties agree that for federal income Tax purposes, (i) the
transactions described in the Existing Lease shall be considered as a taxable
installment sale of the
Existing Facility, (i) the transactions described in this Agreement and in the
New Equipment Lease shall be treated as a like-kind exchange under Section 1031
of the Code of the facility leased pursuant to the Existing Lease for the New
Facility, and (ii) the Tax treatment of Contingent Rent Payments made by Lessee
to Lessor under the terms of New Equipment Lease will be governed by the
principles of Treasury Regulation section 1.1275-4(c). Each Party agrees to
report the transaction consistently with such characterization. Lessee will
provide Lessor with an allocation of the fixed payments under the Initial Term
of the New Equipment Lease between interest and principal components within
ninety (90) days after the Closing Date. Lessee will provide Lessor with an
allocation of the fixed payments due under each Renewal Term of the New
Equipment Lease between interest and principal components within ninety (90)
days of the start of each Renewal Term. Lessee will provide an allocation of
each contingent payment under the New Equipment Lease between interest and
principal components within forty-five (45) days after such payment is made.
Lessor shall provide any objections to Lessee within thirty (30) days after the
receipt thereof. If Lessor raises objections, the Parties will apply the
procedures set forth in Section 4.1(b) to resolve such objections.

18
 



--------------------------------------------------------------------------------




(b)    All rent payments under the New Equipment Lease shall be allocated to the
New Facility in accordance with Section 1060 of the Code. Each CCS Party shall
provide Lessee with any information reasonably requested and required to
complete IRS Form 8594. Lessee shall complete Form 8594 and furnish each CCS
Party with a copy (the “Draft Allocation”) within one hundred twenty (120) days
from the Closing Date. Each CCS Party shall review the Draft Allocation and
provide any objections to Lessee within thirty (30) days after the receipt
thereof. In the event no CCS Party objects to Lessee’s Draft Allocation, such
Draft Allocation shall be final (the “Final Allocation”) and the Parties shall
report such Final Allocation for Tax purposes and file Tax Returns (including
Form 8824 under Section 1031 of the Code and Form 8594 under Section 1060 of the
Code) in a manner consistent with such mutually agreed Final Allocation. If any
CCS Party raises objections to the Draft Allocation, the Parties will negotiate
in good faith to resolve such objection(s). If the Parties are unable to agree
on the Draft Allocation within fourteen (14) days after such CCS Party raises
such objections, the Parties shall refer such dispute to an independent
nationally recognized accounting firm (the “Independent Accountant”), which
Independent Accountant shall make a final and binding determination as to all
matters in dispute with respect to the Draft Allocation (and only such matters)
within thirty (30) days and promptly shall notify the Parties in writing of its
resolution. Each Party shall bear and pay one-half of the fees and other costs
charged by the Independent Accountant.
(c)    No Party shall have any liability or obligation to the other for any
failure of the exchange of the Existing Facility and New Facility hereunder to
qualify as a like-kind exchange as to Lessee under Section 1031 of the Code.
Section 4.2    Transaction Taxes. Any real property transfer or gains Tax, sales
Tax, use Tax, stamp Tax, stock transfer Tax or other similar Tax, including any
penalties, interest and additions to Tax, imposed by reason of any of the
transactions (including the rescission rights) contemplated by this Agreement
shall be shared equally by Lessor and Lessee.
Section 4.3    Property Taxes.
(a)    Any property Taxes imposed on or with respect to the New Facility for the
taxable period (for purposes of this section, “taxable period” means the period
beginning on the assessment date for property Taxes through the day before the
next assessment date for such Taxes) that contains the Closing Date shall be
prorated based on the relative number of days prior to the Closing Date and on
and after the Closing Date during the taxable period, with Lessor being
responsible for ad valorem property Taxes allocable to the taxable period ending
prior to the Closing Date and Lessee being responsible for ad valorem property
Taxes with respect to the New Facility allocable to the taxable period beginning
on the Closing Date.
(b)    The amount of any refunds of property Taxes shall be equitably
apportioned between Lessor and Lessee. Each Party shall forward, and shall cause
its Affiliates to forward, to the Party entitled to receive a refund of property
Tax, the amount of such refund within thirty (30) days after such refund is
received, net any costs or expenses incurred by such Party in procuring such
refund.

19
 



--------------------------------------------------------------------------------




(c)    Lessor shall file in a timely manner annual Missouri personal property
Tax returns with respect to the New Facility.
Section 4.4    Tax Return Information and Tax Proceedings.
(a)    Lessor and Lessee shall cooperate fully as and to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
Tax Returns and any audit, litigation or other proceeding (each a “Tax
Proceeding”) with respect to Taxes imposed on or with respect to the New
Facility; provided that Lessee will control the conduct of any Tax Proceeding if
Lessee will bear the liability for any additional Taxes imposed on or with
respect to the New Facility as a result of such Tax Proceeding and Lessor will
control the conduct of any Tax Proceeding if Lessor will bear the liability for
any additional Taxes imposed on or with respect to the New Facility as a result
of such Tax Proceeding. Such cooperation shall include the retention and (upon
the other Party’s request) the provision of Books and Records and information
which are reasonably relevant to any such Tax Return or Tax Proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and consent to
attendance by the other Party in any third-party interview, deposition or other
discovery process relating to such Taxes. For the avoidance of doubt, for
purposes of this Section 4.4, Taxes imposed on or with respect to the New
Facility do not include Taxes imposed on income or Section 45 Credits arising
from the production of Refined Coal by the New Facility.
(b)    Lessor shall retain all Tax Returns and related work papers, and all
Books and Records relevant to the business of, and Taxes and Tax Returns with
respect to, the New Facility until a Final Disposition has occurred with respect
to all Tax periods for which Lessee claims Section 45 Credits with respect to
Refined Coal produced by the New Facility. If Lessor wishes to dispose of Books
and Records at any time, Lessor shall provide written notice to Lessee
describing the Books and Records to be disposed of ninety (90) days prior to
taking such action. Lessee may arrange to take delivery of the Books and Records
described in such notice at its own expense during such ninety (90)-day period.

ARTICLE V
CLOSING CONDITIONS


Section 5.1    Lessee’s Conditions to Closing. The obligations of Lessee to
consummate the transactions provided for in this Agreement are subject to the
satisfaction (or waiver by Lessee) on or prior to the Closing of each of the
following conditions precedent (except for those conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction of such
conditions):
(a)    The representations and warranties of each CCS Party set forth in
Section 3.1 shall be true and correct in all respects (other than any
representations and warranties of each CCS Party that are qualified by a
“Material Adverse Effect”, which, to the extent so qualified, shall be true and
correct in all respects) at and as of the Closing.
(b)    CCS shall provide to Lessee a written certification, substantially in the
form of Exhibit F (the “Certification”), with respect to the New Facility once
CCS believes the New

20
 



--------------------------------------------------------------------------------




Facility has passed all Tests and has been placed in service within the meaning
of Section 45(d)(8) of the Code and Lessee shall have delivered to CCS its
written acceptance of the Certification (the “Acceptance”), which Lessee may
withhold in its sole discretion.
(c)    The CCS Parties shall provide to Lessee the opportunity to conduct due
diligence with respect to the New Facility as Lessee deems appropriate, and
shall at a minimum provide Lessee with the Due Diligence Materials.
(d)    Each of the CCS Parties shall have performed or complied with in all
material respects the obligations, agreements and covenants of each CCS Party
contained in this Agreement as to which performance or compliance by such CCS
Party is required prior to or on the Closing Date.
(e)    The CCS Parties shall have delivered to Lessee the CCS Deliverables.
Section 5.2    CCS Parties’ Conditions to Closing. The obligations of the CCS
Parties to consummate the transactions provided for in this Agreement are
subject to the satisfaction (or waiver by the CCS Parties) on or prior to the
Closing of each of the following conditions precedent (except for those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction of such conditions):
(a)    The representations and warranties of Lessee set forth in Section 3.2
shall be true and correct in all respects at and as of the Closing.
(b)    Lessee shall have performed or complied with in all material respects the
obligations, agreements and covenants of Lessee contained in this Agreement as
to which performance or compliance by Lessee is required prior to or on the
Closing Date.
(c)    Lessee shall have delivered to the CCS Parties the Lessee Deliverables.

ARTICLE VI
CLOSING


Section 6.1    Closing. Subject to the satisfaction or waiver of the conditions
precedent set forth in Article V, the closing (the “Closing”) will take place at
4:00 p.m., eastern time on the Effective Date or such other time and date as may
be agreed upon by the Parties (the “Closing Date”).
Section 6.2    Closing Deliverables.
(a)    At the Closing, Lessee shall deliver, or cause to be delivered, to the
CCS Parties the following (collectively, the “Lessee Deliverables”):
(i)    New Equipment Lease. A counterpart of the New Equipment Lease executed by
Lessee;

21
 



--------------------------------------------------------------------------------




(ii)    Omnibus Amendment. A counterpart of the Omnibus Amendment executed by
Lessee;
(iii)    Technology Sub-License Amendment. A counterpart of the Technology
Sub-License Amendment executed by Lessee; and
(iv)    Lessee Parent Guaranty. A counterpart of the Lessee Parent Guaranty
executed by GS.
(b)    At the Closing, the CCS Parties shall deliver, or cause to be delivered,
to Lessee the following (collectively, the “CCS Deliverables”):
(i)    New Equipment Lease. A counterpart of the New Equipment Lease executed by
Lessor;
(ii)    Omnibus Amendment. A counterpart of the Omnibus Amendment executed by
CCSS;
(iii)    Technology Sub-License Amendment. A counterpart of the Technology
Sub-License Amendment executed by ADA-ES and CCS; and
(iv)    Lessor Parent Guaranties. A counterpart of each of the Lessor Parent
Guaranties executed by ADA-ES, NexGen LLC, NexGen and Republic, as applicable.

ARTICLE VII
INDEMNIFICATION


Section 7.1    Indemnification of Lessee.
(a)    The CCS Parties jointly and severally shall indemnify, defend and hold
harmless the Lessee Indemnified Parties from and against any and all Lessee
Indemnified Costs.
(b)    The obligations of the CCS Parties under Section 7.1(a) shall be subject
to the following limitations:
(i)    The CCS Parties shall not have any liability for Lessee Indemnified Costs
for any breach by the CCS Parties of any representations or warranties in
Section 3.1 unless and until the aggregate of all Lessee Indemnified Costs
relating thereto for which the CCS Parties would, but for this clause (i), be
required to indemnify Lessee exceeds on a cumulative basis an amount (the “CCS
Basket Amount”) equal to $500,000, in which case, subject to clause (ii) of this
subsection (b), the CCS Parties shall be liable for the Lessee Indemnified Costs
incurred by the Lessee Indemnified Parties but only to the extent such Lessee
Indemnified Costs exceed the CCS Basket Amount;
(ii)    Except with respect to the matter disclosed on Schedule 3.1(d) (the
disclosure on such Schedule 3.1(d) and Lessee’s actual knowledge of which the
Parties acknowledge and agree shall not affect the CCS Parties’ liability to the
Lessee Indemnified

22
 



--------------------------------------------------------------------------------




Parties for any Lessee Indemnified Costs associated therewith or the ability of
any such Lessee Indemnified Costs to be aggregated for the purposes of
Section 7.1(b)(i)), the CCS Parties shall not have any liability for Lessee
Indemnified Costs for any breach by the CCS Parties of any representation and
warranty in Section 3.1 if Lessee had actual knowledge that such representation
and warranty was not true and correct in any material respect at the time of the
Closing, and no Lessee Indemnified Costs related thereto shall be aggregated for
the purpose of Section 7.1(b)(i);
(iii)    The CCS Parties shall not have any liability for Lessee Indemnified
Costs for breach of representations and warranties in excess of the amounts
specified in Section 7.1(c);
(iv)    The obligations to indemnify and hold Lessee harmless pursuant to
Section 7.1(a) with respect to breaches of representations and warranties shall
be subject to the limitations in Section 3.3; and
(v)    The liability of the CCS Parties for Lessee Indemnified Costs arising
from Losses that are assessed against Lessee arising out of any failure of the
CCS Parties to obtain or file any Permit that was required to be obtained or
filed by the CCS Parties prior to the Closing either to conduct the business of
the CCS Parties in Missouri or to own or operate the New Facility in Missouri
shall not be limited to that portion of such Loss attributable to the time
period prior to Closing.
(c)    The obligations of the CCS Parties under Section 7.1(a) shall be subject
to the following limitations:
(i)    The CCS Parties shall not have any liability for lost or disallowed
Section 45 Credits relating to Refined Coal actually produced at the New
Facility except for and to the extent that breaches of the representations and
warranties in Sections 3.1(a), (b), (c), (e), (g), (j), (n) and (o) give rise to
such lost or disallowed credits;
(ii)    Except as otherwise provided in Section 7.1(c)(iii), the CCS Parties
shall not have any liability for Lessee Indemnified Costs for breaches of the
representations and warranties in Sections 3.1(a), (b), (c), (e), (g), (j), (n)
and (o) to the extent the aggregate amount of such Losses exceeds the sum of six
million dollars ($6,000,000) plus the Initial Term Fixed Rent Payments, Renewal
Term Fixed Rent Payments and Contingent Rent Payments (as such terms are defined
in the New Equipment Lease) paid under the New Equipment Lease as of the
relevant time of determination (the “CCS First Cap Amount”);
(iii)    Except as otherwise provided in Section 7.1(c)(iv), the CCS Parties
shall not have any liability for Lessee Indemnified Costs for breaches of the
representations and warranties in this Agreement (other than those in
Sections 3.1(a), (b), (c), (e), (g), (j), (n) and (o) of this Agreement) to the
extent the aggregate amount of such Losses exceed six million dollars
($6,000,000) (the “CCS Second Cap Amount”); and

23
 



--------------------------------------------------------------------------------




(iv)    The limitations of the CCS First Cap Amount and the CCS Second Cap
Amount shall not apply to Lessee Indemnified Costs resulting from (A) a breach
of any representation or warranty contained in Section 3.1(i), (B) or any gross
negligence, fraud or willful misconduct of any CCS Party or (C) any Third Party
Claim.
Section 7.2    Indemnification of CCS Parties.
(a)    Lessee shall indemnify, defend and hold harmless the CCS Indemnified
Parties from and against any and all CCS Indemnified Costs.
(b)    Lessee’s obligations under Section 7.2(a) shall be subject to the
following limitations:
(i)    Lessee shall not have any liability for CCS Indemnified Costs for any
breach by Lessee of any representations or warranties in Section 3.2 unless and
until the aggregate of all CCS Indemnified Costs relating thereto for which
Lessee would, but for this clause (i), be required to indemnify the CCS
Indemnified Parties exceeds on a cumulative basis an amount (the “Lessee Basket
Amount”) equal to $500,000, in which case, subject to clause (ii) of this
subsection (b), Lessee shall be liable for the CCS Indemnified Costs incurred by
the CCS Indemnified Parties, but only to the extent such CCS Indemnified Costs
exceed the Lessee Basket Amount;
(ii)    Lessee shall not have any liability for CCS Indemnified Costs for any
breach of any representation and warranty in Section 3.2 if any CCS Party had
actual knowledge that such representation and warranty was not true and correct
in any material respect at the time of the Closing and no CCS Indemnified Costs
related thereto shall be aggregated for the purpose of Section 7.2(b)(i);
(iii)    Lessee shall not have any liability for CCS Indemnified Costs for any
breach of any representations and warranties to the extent the aggregate amount
of all CCS Indemnified Costs for breaches of representations and warranties for
which Lessee would otherwise be liable exceeds six million dollars ($6,000,000)
(the “Lessee Cap Amount”); provided, however, that the limitation of the Lessee
Cap Amount shall not apply to any CCS Indemnified Costs resulting from (A) any
gross negligence, fraud or willful misconduct of Lessee or (B) any Third Party
Claim; and
(iv)    The obligations to indemnify and hold the CCS Indemnified Parties
harmless pursuant to Section 7.2(a) with respect to breaches of representations
and warranties shall be subject to the limitations in Section 3.3.
Section 7.3    Notification of Claims. In the event that any Third Party Claim
is hereafter asserted against an Indemnified Party as to which such Indemnified
Party may be entitled to indemnification hereunder, such Indemnified Party shall
notify the Indemnifying Party promptly and in writing after (a) receipt of
notice of commencement of any third-party litigation against such Indemnified
Party, (b) receipt by such Indemnified Party of written notice of any
Third-Party Claim pursuant to an invoice, notice of claim or assessment, against
such Indemnified Party, or (c) such

24
 



--------------------------------------------------------------------------------




Indemnified Party becomes aware of the existence of any other event in respect
of which Indemnification may be sought from the Indemnifying Party (such a
notice, being a “Claims Notice”). The Claims Notice shall describe the Claim and
the specific facts and circumstances in reasonable detail, shall include a copy
of the notice referred to in (a) and (b), above, and shall indicate the amount,
if known, or an estimate, if possible, of Losses that have been or may be
incurred or suffered.
Section 7.4    Defense of Third-Party Claims. If an Indemnified Party’s claim
for indemnification under Section 7.1 or Section 7.2 is based on a Claim brought
by a Third Party (a “Third Party Claim”), the Indemnifying Party shall have the
right, at its sole cost and expense, to defend such Third Party Claim in the
name or on behalf of the Indemnified Party. Notwithstanding the foregoing, an
Indemnified Party shall have the right (following notice to the Indemnifying
Party) to retain its own counsel and control its defense of any such Third Party
Claim, with the reasonable fees and expenses to be paid by the Indemnifying
Party if (a) representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate because of actual or potential
differing interests between such Indemnified Party and the Indemnifying Party;
(b) the Indemnifying Party shall have failed to employ counsel to defend such
Proceeding or otherwise failed to prosecute such defense with reasonable
diligence; or (c) the Indemnified Party shall have been advised by counsel
chosen by it that there may be one or more legal defenses or counterclaims
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party in such Proceeding. If the
immediately-preceding sentence is inapplicable (or if the Indemnified Party
waives its right hereunder to defend such Third Party Claim), the Indemnified
Party shall have the right to employ separate counsel at its own cost and
expense in the Proceeding and, in such event, shall and shall have the right to,
consult with the Indemnifying Party regarding the defense thereof; provided
that, except as otherwise provided herein, the Indemnifying Party shall at all
times control such defense of such Proceeding. If the Indemnifying Party assumes
the defense of any such Third Party Claim, the Indemnifying Party may not settle
or compromise the claim without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), unless the settlement or compromise includes a full release of all of
the Indemnified Parties. The Indemnifying Party shall pay to or for the benefit
of the Indemnified Parties in cash the amount for which such Indemnified Parties
are entitled to be indemnified within thirty (30) days after the settlement or
compromise of such Third Party Claim or the final non-appealable judgment of a
court of competent jurisdiction. An Indemnifying Party shall not be liable for
any settlement or compromise of any Third Party Claim without its consent.
Section 7.5    Other Claims. Any Indemnified Party that seeks indemnification
under Section 7.1 or Section 7.2 for Losses that are not attributable to a Third
Party Claim shall notify the Indemnifying Party, stating the nature and basis of
the Losses and, to the extent known, the actual or estimated amount thereof. The
Indemnifying Party shall pay the amount of such Losses, as specified in such
notice, in the manner described in Section 7.6.
Section 7.6    Payment. Upon a determination that an Indemnifying Party is
liable for indemnification under Section 7.1 or Section 7.2 (by admission of the
Indemnifying Party, agreement of the Indemnifying Party and Indemnified Party,
or final determination by a court of

25
 



--------------------------------------------------------------------------------




competent jurisdiction not subject to appeal), the Indemnifying Party shall pay
to the Indemnified Party, within thirty (30) days after such determination, the
amount of the Loss indemnified thereby. Upon the payment in full of any such
Loss, the Indemnifying Party making such payment shall be subrogated to the
rights of the Indemnified Party against any other Person with respect to the
subject matter of such Loss and of any claim or Proceeding relating thereto.
Section 7.7    No Duplication. Any liability for indemnification under this
Article VII shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement.
Section 7.8    Sole Remedy. Except with respect to the remedies permitted under
the other Transaction Documents, the Parties agree that the sole and exclusive
remedy of any Party hereto with respect to this Agreement, or any other claims
relating to the New Facility or the events giving rise to this Agreement and the
transactions provided for herein or contemplated hereby, shall be limited to (a)
the right to seek injunctive relief, rescission (only in the case of fraud or
otherwise as provided herein), or specific performance of or as to any
obligations under this Agreement, and (b) the indemnification provisions set
forth in this Article VII and, in furtherance of the foregoing, each Party
hereby waives and releases the other Party from, to the fullest extent permitted
under any applicable Law, any and all rights, claims and causes of action it may
have against the other Party except as provided in this Section 7.8; provided
that no Party shall be entitled to receive a duplicate amount for any claim
submitted both under this Agreement and under any other Transaction Document.
Section 7.9    General Limitation of Damages. IN NO EVENT SHALL ANY PARTY BE
LIABLE UNDER ANY PROVISION OF THIS AGREEMENT FOR ANY LOST BUSINESS OPPORTUNITIES
OR CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES INCURRED OR SUFFERED
BY AN INDEMNIFIED PERSON; provided, however, that this Section 7.9 shall not
limit an Indemnified Person’s right to indemnification pursuant to Section 7.1
or Section 7.2 for any such Losses (a) that the Indemnified Person is legally
required to pay to another Person as a result of a Claim or Proceeding
(including Losses resulting from Third Party Claims), or (b) that constitute
lost Section 45 Credits, but only to the extent provided by and subject to the
limitations of this Agreement.
Section 7.10    After-Tax Basis. All indemnification payments made pursuant to
this Article VII shall be treated as an adjustment to the price paid under the
taxable installment sale, unless an independent tax counsel selected jointly by
the Parties advises that such treatment is more likely than not incorrect. In
such a case, all indemnification payments made pursuant to this Article VII will
be calculated and paid on an After-Tax Basis.
Section 7.11    No Double Recovery. Notwithstanding anything contained in this
Agreement, the Agreement to Lease, the Existing Lease, the Operation and
Maintenance Agreement, the Chemical Additive Supply Agency Agreement, the
Technology Sublicense, the Existing Guaranties or any other Transaction Document
to the contrary, no Lessee Indemnified Party or CCS Indemnified Party shall be
entitled to indemnification or reimbursement under this Agreement for any
amounts (including Losses) if such Lessee Indemnified Party or CCS Indemnified
Party, as applicable, has made a claim for indemnification or reimbursement
under the Agreement to Lease,

26
 



--------------------------------------------------------------------------------




the Existing Equipment Lease, the Operation and Maintenance Agreement, the
Chemical Additive Supply Agency Agreement, the Technology Sublicense, the
Existing Guaranties or any other Transaction Document (other than this
Agreement) with respect to the same subject matter or breach giving rise to such
claim, whether such claim resulted from an obligation to indemnify or an
obligation to pay damages (including any liquidated damages). For the avoidance
of doubt, any amounts received by a Lessee Indemnified Party or CCS Indemnified
Party, as applicable, from a party under the Agreement to Lease, the Existing
Lease, the Operation and Maintenance Agreement, the Chemical Additive Supply
Agency Agreement, the Technology Sublicense, the Existing Guaranties or any
other Transaction Document (other than this Agreement) that a Party is obligated
to pay under this Agreement, shall be deducted from amounts owed to such Lessee
Indemnified Party or CCS Indemnified Party, as applicable, pursuant to this
Agreement to the extent such amount relates to a claim that arose from the same
subject matter or breach giving rise to such claim.

ARTICLE VII
TERMINATION; EFFECT OF TERMINATION


Section 8.1    Termination. This Agreement may be terminated prior to the
Closing only as follows:
(a)    by mutual written consent of the Parties; or
(b)    by either Party by delivering written notice to the other Party:
(i)    if (A) any Law shall make the consummation of the transactions
contemplated hereby illegal or otherwise prohibited; or (B) a court of competent
jurisdiction or other Governmental Authority shall have issued an order, decree
or ruling or taken any other action (which order, decree or ruling the Parties
shall use their reasonable efforts to lift or vacate), in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and the other Transaction Documents, and such order, decree,
ruling or other action shall have become final and non-appealable;
(ii)    if a Section 45 Change occurs; or
(iii)    if all conditions precedent to the Closing under Article V shall not
have been satisfied (or waived by the applicable Party) by 5:00 p.m., local
Houston, Texas time, on December 31, 2011; provided, however, that the right to
terminate this Agreement under this clause (iii) shall not be available to any
Party that (A) proximately contributed to the occurrence of the failure to
satisfy such conditions precedent by such date and time, or (B) failed to use
all reasonable efforts to satisfy such conditions precedent; provided further,
however, that Lessee’s refusal to deliver the Acceptance in accordance with
Section 2.1(c) shall not affect Lessee’s right to terminate this Agreement.
The right of any Party to terminate this Agreement pursuant to this Section 8.1
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any Party hereto, any Person controlling
any such Party or any of their Representatives whether prior to or after the
execution of this Agreement. Notwithstanding anything in this Section 8.1 to the
contrary, no Party

27
 



--------------------------------------------------------------------------------




that is in material breach of this Agreement shall be entitled to terminate this
Agreement except with the written consent of the other Party.
Section 8.2    Effect of Termination. In the event of termination of this
Agreement pursuant to Section 8.1:
(a)    This Agreement shall become null and void and of no further effect and
there shall be no liability or obligation hereunder on the part of the CCS
Parties or Lessee, except (i) any Party nevertheless shall be entitled to seek
any remedy to which it may be entitled at Law or in equity for the violation or
breach by any other Party of any agreement or covenant (but not any
representation or warranty) contained in this Agreement that occurs prior to the
termination; (ii) the provisions of this Section 8.2, Article VII and Article IX
(and all associated defined terms) shall survive any such termination; and (iii)
each Party shall within five (5) days after such termination redeliver all
documents, work papers and other materials of the other Parties relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same;
(b)    If the New Facility has been installed at the Site prior to termination
of this Agreement pursuant to Section 8.1, the CCS Parties shall cause the New
Facility to be removed from the Site and shall cause the Existing Facility to be
re-installed at the Site in the same configuration as it existed immediately
prior to its removal from the Site;
(c)    Unless otherwise terminated pursuant to its terms, the Existing Equipment
Lease shall continue in its full force and effect; and
(d)    The CCS Parties shall be entitled to use, operate, sell, lease, transfer
or otherwise dispose of the New Facility, at such other location as the CCS
Parties may determine, all in their sole and absolute discretion.

ARTICLE IX
GENERAL PROVISIONS


Section 9.1    Confidentiality.
(a)    Each Party shall maintain the terms of this Agreement in confidence and
shall not disclose any information concerning the terms, performance or
administration of this Agreement to any other Person; provided that a Party may
disclose such information: (i) to any of such Party’s Group, (ii) to any
prospective member of such Party’s Group, (iii) to any actual or prospective
purchaser of all or a portion of such Party’s interest in the New Facility and
(iv) to any Person providing or evaluating a proposal to provide financing to
the recipient Party or any direct or indirect owner of such Party; provided in
each case that the recipient Party shall provide to each Person to which
disclosure is made a copy of this Section 9.1 and direct such Person to treat
such information confidentially, and the recipient Party shall be liable for any
breach of the terms of this Section 9.1 by such Persons to which it makes any
such disclosure. The foregoing restrictions will not apply (A) to information
that is or becomes generally available to the public otherwise than as a result
of disclosure by the recipient Party, (B) to information that is already in, or
subsequently comes into,

28
 



--------------------------------------------------------------------------------




the recipient Party’s possession, provided that the source of such information
was not, to the recipient Party’s knowledge, obligated to keep such information
confidential, (C) to information that is required to be disclosed pursuant to
Law or stock exchange rules and regulations or is otherwise subject to legal,
judicial, regulatory or self-regulatory requests for information or documents or
(D) subject to Section 9.1(b) below, to the Tax structure or Tax treatment of
the transactions under this Agreement.
(b)    Each Party may disclose to any and all Persons, without limitation of any
kind, the Tax treatment and Tax structure of the transactions under this
Agreement; provided, however, that any such information is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The Tax structure and Tax treatment of the transaction includes only those
facts that may be relevant to understanding the purported or claimed U.S.
federal and state income Tax treatment or Tax structure of the transactions
under this Agreement and, to eliminate any doubt, therefore specifically does
not include information that either reveals or standing alone or in the
aggregate with other information so disclosed tends of itself to reveal or allow
the recipient of the information to ascertain the identity of any parties
involved in any of the Transactions contemplated by this Agreement or the other
Transaction Documents.
(c)    If any Party is required to disclose any information required by this
Section 9.1 to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least ten (10)
days’ prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.
Section 9.2    Further Actions. After the Closing Date, each of the Parties
shall execute and deliver such other certificates, agreements, conveyances and
other documents, and take such other action, as may be reasonably requested by
the other Party in order to (a) transfer and assign to, and vest in, Lessee a
valid leasehold interest in the New Facility pursuant to the terms of this
Agreement or (b) otherwise carry out the intent and purpose of this Agreement
and the other Transaction Documents.
Section 9.3    Amendment, Modification and Waiver. This Agreement may not be
amended or modified except by an instrument in writing signed by each of the
Parties. Any failure of a Party to comply with any obligation, covenant,
agreement or condition of such Party contained herein may be waived only if set
forth in an instrument in writing signed by the Party to be bound thereby, but
such waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any other failure.
Section 9.4    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of applicable Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated herein are not affected in any manner
materially adverse to either Party. Upon such determination that any term or
other

29
 



--------------------------------------------------------------------------------




provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
Section 9.5    Expenses and Obligations. Except as otherwise expressly provided
in this Agreement, all costs and expenses incurred by the Parties in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be borne solely and entirely by the Party which has incurred such
expenses.
Section 9.6    Binding Effect; Third Parties. This Agreement shall be binding
upon and, except as provided below, inure solely to the benefit of each Party
and its successors and permitted assigns, and nothing in this Agreement, express
or implied, is intended to confer upon any other Person (other than the Lessee
Indemnified Parties and CCS Indemnified Parties as provided in Article VII) any
rights or remedies of any nature whatsoever under or by reason of this
Agreement).
Section 9.7    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by a nationally
recognized overnight courier, by facsimile or mailed by registered or certified
mail (return receipt requested) to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):
If to Lessee, to:
GS RC Investments LLC
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282
Attention: Michael Feldman
Fax: (212) 428-3868
Email: michael.feldman@gs.com


With a copy (which shall not constitute notice) to:


Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Attention: F. B Cochran III
Fax: (713) 615-5368
Email: fcochran@velaw.com



30
 



--------------------------------------------------------------------------------




If to the CCS Parties, to:


Clean Coal Solutions, LLC
Woods Mill Point, Suite 250
425 S. Woods Mill Road
Town and Country, MO 63017
Attention: Jerry Daseler
Fax: (636) 681-1884
Email: jdaseler@sbcglobal.net


With copies to (which shall not constitute notice):
Hogan Lovells US LLP
1200 Seventeenth Street, Suite 1500
Denver, CO 80202
Attention: Tyler Harvey
Fax: (303) 899-7333
Email: tyler.harvey@hoganlovells.com


and


Clean Coal Solutions, LLC
3300 South Parker Road, Suite 310
Aurora, CO 80014
Attention: Brian Humphrey
Fax: (303) 751-9210
Email: bhumphrey@nexgen-group.com


All notices and other communications given in accordance herewith shall be
deemed given (a) on the date of delivery, if hand delivered, (b) on the date of
receipt, if faxed (provided a hard copy of such transmission is dispatched by
first class mail within forty-eight (48) hours), (c) three (3) Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and (d) one (1) Business Day after the date of sending, if
sent by a nationally recognized overnight courier; provided, however, that a
notice given in accordance with this Section 9.7 but received on any day other
than a Business Day or after business hours in the place of receipt, will be
deemed given on the next Business Day in that place.
Section 9.8    Knowledge. The term “knowledge” when used in the phrases “to the
knowledge of the CCS Parties” or “the CCS Parties have no knowledge” or words of
similar import shall mean, and shall be limited to, the actual knowledge of the
individuals listed on Schedule 9.8 after reasonable investigation and due
inquiry.
Section 9.9    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed

31
 



--------------------------------------------------------------------------------




by each of the Parties and delivered to the other Parties, it being understood
that all Parties need not sign the same counterpart.
Section 9.10    Entire Agreement. This Agreement, the Agreement to Lease, the
Operation and Maintenance Agreement, the Chemical Additive Supply Agency
Agreement, the Technology Sublicense and the other Transaction Documents shall
constitute the entire agreement between the Parties hereto relating to the
subject matter hereof and in this Agreement, the Agreement to Lease, the
Operation and Maintenance Agreement, the Chemical Additive Supply Agency
Agreement, the Technology Sublicense and the other Transaction Documents. No
modification of this Agreement or waiver of any provision hereof shall be
binding unless the modification or waiver shall be in writing and signed by the
Parties hereto.
Section 9.11    Governing Law; Choice of Forum; Waiver of Jury Trial. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
CONSENT TO THE SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM
WITH RESPECT THERETO.
Section 9.12    Private Letter Ruling. If Lessee or any of its Affiliates
decides to pursue a request for a PLR, determination letter, Pre-Filing
Agreement or other written guidance from the IRS (the “IRS Guidance”) with
respect to any aspect of the transactions contemplated by this Agreement or any
of the other Transaction Documents or in relation to the New Facility, the
Parties shall consider in good faith and make such amendments to this Agreement
as may be necessary to permit Lessee to obtain the IRS Guidance. Neither Party
shall be required to agree to any such amendment that it reasonably determines,
in good faith, is adverse to such Party in any material respect; provided that
Lessor shall not withhold its agreement to any such amendment if Lessee has
agreed to fully compensate Lessor for any adverse economic effect on Lessor
resulting from such amendment and such amendment would not cause any material
adverse effect on Lessor for which it cannot adequately be compensated by
Lessee; and provided further, that if Lessee requests a PLR from the IRS with
respect to the New Facility before the date that is ninety (90) days after the
Closing Date and Lessee thereafter receives a PLR from the IRS with respect to
the Existing Facility but is unable to obtain a PLR from the IRS with respect to
the New Facility, the New Facility will be exchanged for the Existing Facility,
the provisions of Section 8.2 shall apply, the Existing Equipment Lease shall be
reinstated and the Parties shall execute and deliver all other agreements and
documents necessary or desirable to effectuate re-installation, operation and
use of the Existing Facility in accordance with the terms of the Existing
Equipment Lease.

32
 



--------------------------------------------------------------------------------




Section 9.13    Publicity. Lessor agrees that it will not, without the prior
written consent of Lessee, (a) use in advertising, publicity or otherwise the
name of GS, or any Affiliate thereof (including Lessee), or any partner or
employee of GS, or any Affiliate thereof (including Lessee), or any trade name,
trademark, trade device, service mark, symbol or any abbreviation, contraction
or simulation thereof owned by GS, or any Affiliate thereof (including Lessee),
or (b) represent, directly or indirectly, that any product or any service
provided by Lessor has been approved or endorsed by GS, or any Affiliate thereof
(including Lessee). No public announcement of any kind regarding the existence
or terms of this Agreement shall be made without the prior written consent of
the Parties. For the avoidance of doubt, nothing in this Section 9.13 shall
limit Lessor’s obligation to disclose information pursuant to Section 9.1.
Section 9.14    Assignment. No Party shall assign or otherwise transfer this
Agreement or any of its rights hereunder without the prior written consent of
the other Parties, and any purported Assignment made without such prior written
consent shall be void. Notwithstanding the foregoing:
(a)    Any Party may, without the need for consent from the other Parties, make
an assignment of this Agreement to an Affiliate of such Party; provided that
such Affiliate assumes all of the obligations of the Party making the Assignment
and the Lessor Parent Guaranties or the Lessee Parent Guaranty remain in effect,
as applicable, with respect to the obligations of such Affiliate, and in such
event the assigning Party shall be released from its obligations under this
Agreement, except for those obligations that arose prior to such assignment;
(b)    Lessee may, without the need for consent from either of the CCS Parties,
make an Assignment of this Agreement to any Person (i) succeeding to all or
substantially all of its assets, provided such Person has, or its obligations
under this Agreement are guaranteed by a Person who has, an Investment Grade
rating, or (ii) after December 31, 2019 if the Section 45 Credit for Refined
Coal produced by the New Facility has been extended beyond such date; and
(c)    Lessor may, with the prior written consent of Lessee, make an assignment
of this Agreement to any Person succeeding to all or substantially all of its
assets; provided that (i) the acquiring Person assumes all obligations of Lessor
hereunder, and (ii) either (A) the Lessor Parent Guaranties remain in full force
and effect with respect to the Person succeeding to all or substantially all of
Lessor’s assets, or (B) the Lessor Parent Guaranties are replaced by a new
guaranty or guaranties on the same terms as the Lessor Parent Guaranties
covering such assumed obligations from a Person having an Investment Grade
rating, and in such event Lessor shall be released from its obligations under
this Agreement, except for those obligations that arose prior to such
assignment.
Section 9.15    Appendices, Schedules and Exhibits. All Appendices, Schedules
and Exhibits hereto which are referred to herein are hereby made a part hereof
and incorporated herein by such reference.
[Signature page follows.]



33
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf as of on the day and year first above written.
CLEAN COAL SOLUTIONS, LLC


By: /s/ Brian Humphrey________
Name: Brian Humphrey________
Title: Manger________________
 
AEC-NM, LLC
By: Clean Coal Solutions, LLC,
its managing member
By: /s/ Brian Humphrey________
Name: Brian Humphrey________
Title: Manager_______________
 
GS RC INVESTMENTS LLC
 
By: /s/ Michael Feldman_______
Name: Michael Feldman_______
Title: Authorized Signatory____ 




Signature Page to
Exchange Agreement (New Madrid)
 
US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF THE EXISTING FACILITY
All fixtures, equipment, machinery, parts and software and other property
constituting the refined coal production facility, consisting specifically of
the following components: a CyClean A hopper feeder system; a CyClean B liquid
tote, chemical pumps and heated transfer hoses; transfer belt conveyors; weigh
belt conveyors; motor control center; programmable logic control system; and all
associated valves, fittings, control systems and related components and any
associated replacement parts or equipment, and located at the New Madrid Power
Plant owned by Associated Electric Cooperative, Inc. and located at 41 St. Jude
Road, New Madrid, Missouri 63869 including, without limitation, the equipment,
parts, and other materials set forth below.
AEC-NM, LLC
Refined Coal Production Facilityδ
TAG NUMBER
DESCRIPTION
LOCATION
MANUFACTURER
MODEL NUMBER
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
NA
*
*
*
*
*
*
*
*
*
*
*
*
*
*
NA
*
*
*
 
 
*
*
*
*
NA
*
*
*
 
 
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
NA
*
*
*
*
NA
*
*
*
*
*
*
*
*
*
*
*
*
*
*
NA
*
*
*
*
*
*
*
*
*
NA
*
*
*
*
NA
*
*
*
 
 
*
*
*
*
*
*
*
*
*
NA
*
*
*
 
 
*
*
*
*
*
 
CONTROL BUILDING
 
*
N/A
N/A
*
*
N/A
N/A
N/A
*
*
*
*
N/A
*
*
*
*
N/A
*
 
*
*


Exhibit A


US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT B
DESCRIPTION OF THE NEW FACILITY
All fixtures, equipment, machinery, parts and software, and other property
constituting the refined coal production facility, consisting of the following
components: a CyClean A granular material feed hopper system including weigh
belt conveyors; the CyClean A equipment support and enclosure; a CyClean B
liquid tote and containment; chemical pumps and associated chemical delivery
system plumbing; motor control center; programmable logic control system; and
all associated valves, fittings, equipment; located at the New Madrid Power
Plant owned by Associated Electric Cooperative, Inc. and located at 41 St. Jude
Road, New Madrid, Missouri 63869 including, without limitation, the equipment,
parts, and other materials set forth below:






 
 
 
 
 
 
 
 
TAG NO.
EQUIPMENT NAME
Manufacturer
Model Number
 
 
 
 
 
 
 
 
*
*
*
N/A
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
*
*
*
*
N/A
*
*
*
N/A
*
*
*
N/A
*
*
*
N/A
*
*
*
*
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
N/A
N/A
*
*
N/A






Exhibit B


US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NEW EQUIPMENT LEASE


Filed as Exhibit 10.42 to this Report on Form 10-K





US 1107409v.12

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT D
FORM OF OMNIBUS AMENDMENT
OMNIBUS AMENDMENT #2
TO TRANSACTION DOCUMENTS
OMNIBUS AMENDMENT #2
TO TRANSACTION DOCUMENTS

THIS OMNIBUS AMENDMENT #2 (this “Amendment”) is dated as of November 21, 2011
(the “Effective Date”) and made by and between Clean Coal Solutions Services,
LLC, a Colorado limited liability company (“Clean Coal”), and GS RC Investments
LLC (“GS RC”), a Delaware limited liability company.
RECITALS:
WHEREAS, GS RC and Clean Coal have previously entered into each of the following
agreements: (i) that certain Operating and Maintenance Agreement for the New
Madrid facility dated as of June 29, 2010 (the “New Madrid O&M Agreement”), and
(ii) that certain Chemical Additives Supply Agency Agreement for the New Madrid
facility, dated as of June 29, 2010 (the “NM Chemical Supply Agreement,” and
together with the New Madrid O&M Agreement, collectively, the “Transaction
Documents”).
WHEREAS, GS RC and AEC-NM, LLC (“AEC-NM”) have previously entered into that
certain Equipment Lease dated as of June 29, 2010 (the “Existing NM Equipment
Lease”) whereby AEC-NM leased to GS RC a refined coal production facility (the
“Existing NM Facility”).
WHEREAS, simultaneously with the execution of this Amendment, GS RC and AEC-NM
are entering into an agreement for the lease of a redesigned refined coal
production facility, newly constructed and owned by AEC-NM (the “New NM
Facility”) and the termination of the Existing NM Equipment Lease.
WHEREAS, GS RC and Clean Coal desire to amend each of the Transaction Documents
as set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the promises and
agreements set forth in this Amendment, and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged), GS
RC and Clean Coal agree as follows:
ARTICLE I
AMENDMENTS TO TRANSACTION DOCUMENTS
Section 1.1    Amendments to New Madrid O&M Agreement.
(a)The following new definitions are added to Annex I of the New Madrid O&M
Agreement:

US 1107409v.12

--------------------------------------------------------------------------------




“Placed-in-Service Date” means the “placed-in-service” date of the Refined Coal
Plant within the meaning of the Refined Coal Guidance.
“Equipment Lease” means the Equipment Lease, dated as of November 21, 2011,
between Lessor and Lessee.
(b)Section 3.1 shall be deleted in its entirety and replaced with the following
provision:
“3.1    Term. Unless sooner terminated pursuant to the terms of this Agreement,
(a) the initial term of this Agreement (the “Initial Term”) shall commence on
the Effective Date and shall end on December 31, 2012, or any earlier date on
which the Section 45 Credit expires, and (b) this Agreement shall automatically
renew at the end of the Initial Term for successive annual terms until the date
that is ten years after the Placed-in-Service Date, and (c) provided that if the
Section 45 Credit for Refined Coal produced at the Refined Coal Plant has been
extended beyond ten years from the Placed-in-Service Date, Lessee shall be
entitled in its sole discretion to terminate this Agreement. If Lessee does not
elect to exercise its termination right, this Agreement shall continue to renew
automatically annually until the Section 45 Credit expires with respect to
Refined Coal produced in the Refined Coal Plant.”
(c)Exhibit B to the New Madrid O&M Agreement is hereby deleted in its entirety
and replaced with Exhibit A, attached hereto.
(d)Exhibit A to Exhibit E of the New Madrid O&M Agreement is hereby deleted in
its entirety and replaced with Exhibit B attached hereto.
(e)Section A.1. of Exhibit G to the New Madrid O&M Agreement is hereby deleted
in its entirety and replaced with the following:
“All Risks Property Damage Insurance. All Risks Property Damage Insurance in an
amount sufficient to cover 100% of the replacement cost of the Refined Coal
Plant and, at Lessee’s election and cost, Business Interruption Coverage. Such
insurance shall include coverage for physical loss and/or damage to Lessee’s
coal, while in stockpiles and/or on the premises of the Refined Coal Plant, up
to the full market value, at specific maximum per location limits to be mutually
agreed to in writing no less than annually.”
Section 1.3    Amendments to NM Chemical Supply Agreement
(a)The following new definitions are added to Annex I of the NM Chemical Supply
Agreement:
“Placed-in-Service Date” means the “placed-in-service” date of the Refined Coal
Plant within the meaning of the Refined Coal Guidance.

 
US 1107409v.12

--------------------------------------------------------------------------------




“Equipment Lease” means the Equipment Lease, dated as of November 21, 2011,
between Lessor and Lessee.
(b)Section 3.1(a) of the NM Chemical Supply Agreement shall be deleted in its
entirety and replaced with the following provision:
(a)    Base Term. Unless sooner terminated pursuant to the terms of this
Agreement, (a) the initial term of this Agreement (the “Initial Term”) shall
commence on the Effective Date and shall end on December 31, 2012, or any
earlier date on which the Section 45 Credit expires, and (b) this Agreement
shall automatically renew at the end of the Initial Term for successive annual
terms until the date that is ten years after the Placed-in-Service Date, and (c)
provided that if the Section 45 Credit for Refined Coal produced at the Refined
Coal Plant has been extended beyond ten years from the Placed-in-Service Date,
Lessee shall be entitled in its sole discretion to terminate this Agreement. If
Lessee does not elect to exercise its termination right, this Agreement shall
continue to renew automatically annually until the Section 45 Credit expires
with respect to Refined Coal produced in the Refined Coal Plant.”
ARTICLE II
GENERAL PROVISIONS
Section 2.1    Effectiveness and Ratification. All of the provisions of this
Amendment shall be effective as of the Effective Date. Except as specifically
provided for in this Amendment, the terms of each of the Transaction Documents
shall remain in full force and effect. In the event of any conflict or
inconsistency between the terms of this Amendment and the Transaction Documents,
the terms of this Amendment shall prevail and govern.
Section 2.2    Entire Agreement. This document contains the entire agreement
between the parties hereto with respect to the subject matter hereof. There are
no oral agreements between the parties hereto with respect to the subject matter
hereof.
Section 2.3    Governing Law. This Amendment shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law principles of such state.
Section 2.4    Counterparts. This Amendment may be signed in two counterparts,
each of which taken together shall constitute one instrument, and each of the
parties hereto may execute this Amendment by signing either such counterpart.
This Amendment shall become effective upon execution by both of the parties
hereto. A facsimile copy will be deemed an original.
[Signature page follows.]



 
US 1107409v.12

--------------------------------------------------------------------------------







 
US 1107409v.12

--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, Clean Coal and GS RC have caused this Amendment to be
executed and delivered as of the Effective Date.






CLEAN COAL SOLUTIONS SERVICES, LLC




By:    
Name:    
Title:    




GS RC INVESTMENTS LLC




By:    
Name:    
Title:    







US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT A
EXHIBIT B
OPERATOR PERMITS
New Madrid Power Plant
Authority for CyClean Process
Regulatory
Air
NSR/PSD
 
X
 
122009-001
MDNR
Missouri Rule 10 CSR 10-6060 requires facilities that are major emitters to
obtain construction permits under the federally approved state implementation
plan.
 
Air
NSR/PSD
 
X
 
122010-012
MDNR
Missouri Rule 10 CSR 10-6060 requires facilities that are major emitters to
obtain construction permits under the federally approved state implementation
plan. This permit addresses the option under 1.F.2) of construction permit
122009007 (above) and r
 
Air
Title V
 
X
 
OP2010-116
MDNR
This permit replaces the former Title V permit (0P2001-003A) and includes the
conditions of NSR permit 122009-001. This permit will be amended to replace the
conditions of 122009-001 with those of 122010-012 according to an application
dated May
79.207
 
Water
NPDES
X
 
 
MO-0001171
MDNR
Activity is allowed under provision of the existing permit. G8 has taken the
necessary actions to prevent any violations. AECI will monitor to insure
compliance.
 
Waste
Solid Waste
X
 
 
914301
MDNR
Activity is allowed under provision of the existing permit. G8 has taken the
necessary actions to prevent any violations. AECI will monitor to insure
compliance.
 
Spill
Protection
SPCC
 
 
X
N/A
N/A
New Madrid has an approved SPCC plan. G8 has supplied a SPCC plan for the
CyClean B liquid additive. This plan has been incorporated into the plant SPCC
plan.
Land
Land
Disturbance
 
 
X
 
MDNR
Area of concern is less than one acre. No permit required.
Zoning
County or
Local Zoning
Requirement
 
 
X
N/A
N/A
No permit is required from a county or local entity.
Building
Permits
Permits Required by local/county statute
 
 
X
N/A
N/A
No permit is required from a county or local entity.

Media    Program    Existing Permit    New Permit    No Permit    Permit
ID    Issuer    Determination Factors



 
US 1107409v.12

--------------------------------------------------------------------------------









 
US 1107409v.12

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT B
Filed as Exhibit B to this Exhibit 10.41 to this Report on Form 10-K





















US 1107409v.12

--------------------------------------------------------------------------------








EXHIBIT E
FORM OF TECHNOLOGY SUB-LICENSE AMENDMENT
Filed as Exhibit 10.43 to this Report on Form 10-K





 
US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT F
CERTIFICATION
[CCS letterhead]
[DATE]


GSFS Investments I Corp.
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282

Re:    Certificate of Completion of Refined Coal Facility Testing
Dear Sirs:
Reference is made to that certain Exchange Agreement (the “Agreement”), dated as
of November 21, 2011, by and between GS RC Investments LLC, a Delaware limited
liability company (“GS RC”), Clean Coal Solutions, LLC, a Colorado limited
liability company (the “Company”), and AEC-NM, a Colorado limited liability
company. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
Pursuant to the terms of the Agreement, we hereby certify, represent and warrant
as follows:
1.
The testing of the refined coal production facility owned by the Company or one
of its subsidiaries, identified by serial numbers [______] (the “Facility”)
presently located at the New Madrid Power Plant near Marston, Missouri, owned
and operated by Associated Electric Cooperative, Inc. (the “Utility”), pursuant
to the terms of that certain Demonstration Agreement, dated as of ___________,
201__, by and between the Utility and the Company, was completed on
[____________, 201__] (the “Testing Completion Date”).

2.
No grants described in Section 45(b)(3)(A)(i) of the Code have been provided by
the United States, a state, or a political subdivision of a state for use in
connection with all or part of the Facility within the meaning of such section.

3.
No proceeds of any issue of a state or local government obligation described in
Section 45(b)(3)(A)(ii) of the Code have or will be used to provide financing
for all or part of the Facility within the meaning of such section.

4.
No subsidized energy financing (within the meaning of Section 45(b)(3)(A)(iii)
of the Code) has been or will be provided in connection with all or part of the
Facility within the meaning of such section.


Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




5.
No other federal tax credit has been or is allowed or allowable with respect to
all or part of the Facility within the meaning of Section 45(b)(3)(iv) of the
Code.

6.
On or prior to the Testing Completion Date:

a.
the Company (or an Affiliate thereof) completed all testing of the Facility
necessary, in the reasonable judgment of Company, to establish that the Facility
was operational;

b.
the Company obtained, or third parties obtained for the benefit of the Company,
all permits necessary to operate the Facility;

c.
the Facility was being operated and controlled by the Company or an Affiliate
thereof;

d.
the Company or an Affiliate thereof had legal ownership of the Facility; and

e.
the Facility was operational and producing Refined Coal in the quantities
described in Exhibit A hereto. A copy of a verification statement verifying the
output of Refined Coal is attached hereto as Exhibit B.

7.
The owner of the Facility has conducted all necessary pre-operational testing,
including emissions testing conducted using CEMS field testing (as defined in
Section 6.03(1) of the Internal Revenue Service Notice 2010-54) or such other
testing method as agreed between Company and GS, and the results have been
verified in accordance with section 6.03(1)(c) of Notice 2010-54. A copy of such
verification is attached hereto as Exhibit C.

8.
The owner of the Facility intends to claim the Section 45 Credit on its federal
income Tax Return for the 2011 taxable year with respect to all Refined Coal
produced from the Facility that the owner of the Facility has sold to Unrelated
Persons. The members of the owner of the Facility intend to claim on their
federal income Tax Returns for the 2011 taxable year their allocable shares of
all Section 45 Credits claimed by the owner of the Facility to the extent
permitted by Section 45 of the Code.

9.
Neither the owner of the Facility, nor any member of the owner of the Facility
nor any Affiliate of any member thereof, intends to or has (A) taken any
position in any federal, state or local income Tax Return or filing that is
inconsistent with any of the statements in this Certification; (B) filed Form
8275, Form 8275-R or any similar form described in Treasury Regulation §§
1.6662-3(c) or 1.6662-4(f) in connection with the Section 45 Credit claimed by
the owner of the Facility, any member of the owner of the Facility or any
Affiliate of any owner of the Facility or any member of any owner of the
Facility with respect to Refined Coal produced from the Facility that the owner
of the Facility sold to Unrelated Persons; or (C) filed Form 8886 or similar
form described in Treasury Regulation § 1.6011-4(c)(6) or participated in a
“reportable transaction” as defined in Treasury Regulation § 1.6011-4 involving
the Facility.


Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




10.
Attached to this certificate as Exhibit D are all capital expenditures made with
respect to the Facility, (A) on or before the Testing Completion Date, and (B)
after the Testing Completion Date (if any).

11.
Attached to this certificate as Exhibit E are the original cost and fair market
value, as of the date of this Certificate, of any used equipment incorporated
into the Facility.

This certificate is executed and delivered on behalf of the Company by a duly
authorized signatory of the Company as of the date first above written.


CLEAN COAL SOLUTIONS, LLC


By:                        
Name:
Title:




Exhibit A
To Certification


Refined Coal Production


Date
Refined Coal Production (Tons)
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




Exhibit B
To Certification


Certificate of Refined Coal Production
[CCS letterhead]
[DATE]


GSFS Investments I Corp.
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282

Re:    Verification of Refined Coal Production
Dear Sirs:
Reference is made to that certain Certificate of Completion of Refined Coal
Facility Testing (the “Certificate”) dated as of _____________ __, 2011, given
by Clean Coal Solutions, LLC, a Colorado limited liability company (the
“Company”) to GS RC Investments, LLC, a Delaware corporation (“GS RC”).
In accordance with the Certificate, we hereby verify the refined coal production
on Exhibit A to the Certificate.
This Certificate is executed and delivered on behalf of the Company by a duly
authorized signatory of the Company as of the date first above written.


CLEAN COAL SOLUTIONS, LLC


By:                        
Name:
Title:



Exhibit B to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------







Exhibit B to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




Exhibit C
To Certification
Verification of Emissions Testing Results
This letter provides verification of the testing witnessed by [VERIFIER]
(“Verifier”) for Clean Coal Solutions, LLC (“CCS”) as an independent
professional engineering service regarding the refined coal production facility
installed at [SITE] located at [ADDRESS] owned by Associated Electric
Cooperative, Inc. (the “Utility”). The tests were conducted during the period
from [DATE] to [DATE] (“Testing Period”). This verification is in accordance
with IRS Notice 2010-54.
At the time of the testing the Facility was operated on a contract basis by
Clean Coal Solutions Services, LLC, a Colorado limited liability company
(“CCSS”) on behalf of CCS and [AEC-TH, LLC or AEC-NM, LLC].
During the Testing Period, the Owner, by itself and through its contractors,
operated the Facility on a daily, continuous basis for purposes of producing
“refined coal” meeting the requirements of Section 45(c)(7) of the Internal
Revenue Code of 1986, as amended (the “Code”), and meeting the requirements and
specifications set forth in this certificate, in part, through the application
of CyCleanTM, which consists of a solid additive (“CyClean™ A”) and a liquid
additive (“CyClean™ B”), to coal feedstock consisting of Powder River Basin
sub-bituminous coal (the “Feedstock Coal”).
During the operating period, the Owner and its contractors were in charge of
emissions testing performed in accordance with an established operating process.
Verifier observed the testing as an independent professional engineer to witness
the results. The Owner and its contractors were responsible for establishing
plant operating conditions with Feedstock Coal and Refined Coal (defined below)
and verifying nitrogen oxide (“NOx”) and mercury emission reductions achieved
during the Testing Period as a result of burning the Refined Coal.
Verifier was physically present at the site from [DATE] to [DATE] and ensured
that the reported data is representative of the data observed during the tests.
During this time, CCSS staff worked with the Utility to establish baseline NOx
and mercury emissions on [DATE] and to establish similar conditions to measure
NOx and mercury emissions while burning CyCleanTM refined coal during the Test
Period on [DATE]. Boiler performance and operability were monitored carefully
during the emissions test to assure that the emission reductions did not cause
other system problems.
Based upon the foregoing, Verifier hereby certifies the following during the
Testing Period:
1.
The Facility produced a solid fuel from the Feedstock Coal (the “Refined Coal”).

2.
The Refined Coal demonstrated a reduction of greater than 20 percent of the
emissions of NOx and greater than 40 percent reduction of the emissions of
mercury (collectively, the “Emission Reductions”) released when burning the
Refined Coal (excluding any dilution caused by materials combined or added
during the production process), as compared to the emissions released when
burning the Feedstock Coal. Actual emission reductions for NOx


Exhibit C to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




were measured at approximately [__] percent below the baseline. Actual emissions
of mercury were measured at [__] percent below the baseline measurements.
3.
The Emission Reductions were determined by comparing the emissions that resulted
when the Feedstock Coal and the Refined Coal were used to produce the same
amounts of useful thermal energy. The CyCleanTM A and CyCleanTM B additives do
not contain organic material, and therefore, the CyClean additives do not
increase the thermal energy of the Feedstock Coal.

4.
The Emission Reductions were determined in accordance with the provisions of
Sections 6.01 and 6.02 of Notice 2010-54 during field testing using a continuous
emission monitoring system (“CEMS”), meeting the requirements of Section
6.03(1)(a)(i) through (iv) and (b) of Notice 2010-54, specifically to the
following requirements:

(a)
the boiler used to conduct the emissions testing was coal-fired and
steam-producing and is of a size ([__] MW) and type commonly used in commercial
electric power generation operations;

(b)
emissions were measured using mercury and NOx CEMS;

(c)
the CEMS conformed to applicable United States Environmental Protection Agency
(“EPA”) standards;

(d)
Other than operating conditions that are directly attributable to changing from
feedstock coal to refined coal such as adjustments to primary and secondary air,
that are consistent with good pollution control practices, emissions from the
boiler using both the Feedstock Coal and the Refined Coal were measured at the
same operating conditions and over a period of at least 3 hours during which the
boiler was operating at a steady state and at least 90 percent of full load;

(e)
emissions of mercury were measured upstream of any SO2 scrubber or mercury
control device, or, if mercury emissions were measured downstream of any SO2
scrubber, then the SO2 scrubber was operated under the same operating conditions
throughout the Testing Period, and downstream of the electrostatic precipitator,
which was operated under the same operating conditions throughout the Testing
Period (see operating data attached as Exhibit A to this verification statement
showing continuous secondary voltage and current and number of fields in
operation); and

(f)
emissions of NOx were measured upstream of post-combustion NOx controls.

5.
I have no direct or indirect ownership interest in CCS or CCSS.

6.
[NAME] witnessed the emissions testing on site. I have reviewed the emissions
test data and verified with [NAME] the results as reported.

7.
I am a licensed professional engineer, registered in the State of [STATE].


Exhibit C to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




8.
I have extensive experience in combustion and environmental engineering and I
have the qualifications required by Section 6.03(1) of Notice 2010-54 to perform
this verification.

I understand and agree that this Verification of Emission Testing Results for
the Facility located at [POWER PLANT] may be relied upon by CCS, the Owner and
their respective members, managers, successors, and assigns.
Under penalties of perjury, I declare that I have examined this verification
statement and, to the best of my knowledge and belief, it is true, correct and
complete.
Dated: [DATE]
[NOTARIZED SIGNATURE]



Exhibit C to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




Exhibit D
To Certification
Capital Expenditures















Exhibit D to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




Exhibit E
To Certification
Used Equipment Incorporated into the Facility





Exhibit E to Exhibit F


US 1107409v.12

--------------------------------------------------------------------------------




EXHIBIT G
DUE DILIGENCE REQUEST LISTS
Due Diligence Request List for Refined Coal Projects


Purpose:


The purpose of this document is to describe the key areas of due diligence and
the items requested for review of Clean Coal Solutions, LLC (“Clean Coal
Solutions”) and its affiliates in connection with two refined coal projects
(Thomas Hill and New Madrid) (the “projects”) and the entities associated
therewith. The checklist is divided into various disciplines. Please provide the
names of key contact persons from Clean Coal Solutions for each discipline.


Section 1. Financial Materials:


1.
Audited Financial Statements – Provide all income statements and balance sheets
(quarterly and annual statements) for the project entities, if any.

2.
Project Financials – Provide each project’s income statement and balance sheet,
if any.

a.
Revenue breakdown

b.
Expenses breakdown - O&M, major maintenance / capex expenses, license fees, etc.

c.
Other expenses - Royalties, property tax, , insurance, other expenses

3.
Budgets – Provide copies of all construction, maintenance, capital expenditure,
operating and other budgets for the projects.

4.
Guaranties – Provide copies of all guaranties, keep wells and other agreements
evidencing support for any debt.

5.
Pro Forma – Copy of full pro forma financial models for the projects.



Section 2. Project Documents:


1.
Latest drafts of all agreements with Associated Electric Cooperative, Inc. or
its affiliates (collectively, “AECI”) – this includes the Demonstration
Agreement and any related correspondence.

2.
Leases – Provide copies of all equipment or land leases and easements.

3.
O&M and Services Agreements – Provide copies of all operation and maintenance
agreements, if any.

4.
Construction/Procurement – Provide all contracts and subcontracts related to the
construction of the projects and any related procurement, engineering or
services agreements. Please confirm that all construction-related agreements are
set forth in data room.

5.
Other Project Agreements – Provide copies of all other material project
agreements for the projects. Please provide or confirm that all other material
project agreements have been received.

6.
Assignment of all equipment warranties/obligation to submit warranty claims with
respect to both facilities.

7.
The purchase orders with contractors for each of the projects, including any
Lien Release and Waiver forms that are not executed.



Section 3. Energy Regulation:


1.
Regulatory Approvals – Provide a list of all current and pending energy
regulatory permits, licenses and other approvals for the projects, and copies of
all such approvals, including approvals related to the projects’ status.


Exhibit G
US 1107409v.12

--------------------------------------------------------------------------------




2.
Disputes – Provide a description of all previous, current and pending disputes
with governmental agencies or others related to energy regulatory matters with
respect to the projects, and copies of all associated documentation.



Section 4. Environmental Matters:


1.
Regulatory Agencies – Provide a list of all environmental regulatory agencies
and other entities that currently regulate the projects with respect to
environmental matters.

2.
NOVs – Provide copies of all notices of violation, requests for information and
similar notices received from governmental agencies or others alleging violation
of or potential non-compliance with environmental laws or regulations by the
projects.

3.
Project site – Provide copies of documents identifying environmental conditions
affecting the project sites, including any subsurface contamination or
environmental problems at the host facility that could affect the project sites.

4.
Correspondence – Provide copies of all material correspondence with, notices and
reports received from or provided to, filings with and other materials received
from or provided to environmental regulatory agencies related to the projects.

5.
Hazardous Materials – Provide a description of all “hazardous materials” (as
defined in applicable environmental laws) used in connection with the operation
of the projects.

6.
Wastes – Provide information on all wastes generated by the projects and a
description regarding how such wastes are handled, including a description of
any waste recycling or disposal arrangements.

7.
Reports – Provide copies of all environmental reports prepared for the projects
or addressing environmental conditions relating to the project sites.

8.
Other Materials – Provide copies of any other material documents related to
environmental matters for the projects, including air quality, water withdrawal,
wastewater, solid waste disposal and other permits, as well as any agreements
with the host facility or other parties that may impose environmental
obligations with respect to the projects.

9.
Provide Material Safety Data Sheets (MSDS) for CyClean A and CyClean B.

10.
Provide copies of the permit applications for and material correspondence with
the applicable regulatory agency related to the Permits to Construct authorizing
construction of and air emissions from the projects.

11.
Provide copies of the NPDES Permits for each of the projects.

12.
Provide copies of the Title V Operating Permits for each of the projects.



Section 5. Insurance:


1.
Policies – Provide copies of all policies, binders and certificates evidencing
the insurance coverage for the projects.

2.
Claims – Provide a description of all claims made under the insurance policies
for the projects, and provide copies of all associated documentation.

3.
Reports – Provide copies of all insurance consultants’ reports and other reports
analyzing the insurance coverage for the projects.

4.
Insurer Agreements – Provide copies of all agreements entered into with the
projects’ insurance providers.



Section 7. Title



Exhibit G
US 1107409v.12

--------------------------------------------------------------------------------




1.
Provide mortgages, security agreements, financing statements and other documents
creating liens or security interests that burden the projects.

2.
Provide documents granting an option, right of first refusal, preferential
purchase right, right of first offer or other preferential right to purchase (or
offer to purchase) the projects.

3.
Provide information regarding adverse title claims to the projects or defects in
the title.





Section 9. Project Facility Startup and Emission Testing


1.
Items Listed in Right to Lease Agreement

a.
All contracts for materials and services relating to construction of facility

b.
Demonstration and site use agreements

c.
Purchase orders (with terms and conditions) and any change orders for the
facility

d.
All permits and licenses, including

1.
Environmental permits

2.
Permits to conduct business

3.
Occupancy or operating permits

e.
Environmental permit applications

2.
Other Items

f.
Test plans Placed-in-service certificates

1.
Certificates of work completion from construction contractors

2.
Environmental permit certificate

3.
Certificate of independent engineer

4.
Certificate of CCSS

5.
Emission testing report and certificate

6.
Videotape(s) of facility operation

7.
Complete set of facility drawings

8.
Process flow diagram

9.
Equipment list (including serial numbers, where applicable)

g.
Complete set of facility drawings

h.
Process flow diagram

i.
Equipment list (including serial numbers, where applicable)

j.
Calibration records for scales used to determine rate of Cyclean addition

k.
Demonstration Plan



Section 10. Other Matters:


1.
Litigation – Provide a description of all current and pending litigation,
arbitration, investigations and other proceedings related to or affecting the
projects, and copies of all associated documentation.

2.
Judgments – Provide a description of any outstanding judgments, consent decrees,
settlement agreements or orders related to or affecting the projects, and copies
of all associated documentation.

3.
Threatened Litigation and Unasserted Claims – Provide a description of all
threatened litigation, unasserted claims and other disputes related to or
affecting the projects, and copies of all associated documentation.




Exhibit G
US 1107409v.12

--------------------------------------------------------------------------------




CLEAN COAL SOLUTIONS, LLC
AEC-NM, LLC
DISCLOSURE SCHEDULE
delivered in connection with the
Exchange Agreement
(the “Agreement”)
dated as of
November 21, 2011
among
Clean Coal Solutions, LLC,
AEC-NM, LLC,
and
GS RC INVESTMENTS LLC

Disclosure Schedules, page 1
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(c)
Conflicts and Consents
Pursuant to the terms of the Credit Agreement, dated as of March 31, 2011, and
amended and reaffirmed on September 8, 2011 (the “CoBiz Credit Facility”) by and
between CCS and CoBiz Bank, a bank doing business in the State of Colorado as
Colorado Business Bank (“CoBiz”) and related agreements and instruments, CCS has
pledged to CoBiz the membership interests in AEC-NM, LLC, among other entities,
to secure CCS’s obligations under the CoBiz Credit Facility and CCS is required
by the terms of the CoBiz Credit Facility to make repayments of the funds loaned
thereunder, in part, from the revenues generated from the Facility.


The disclosures set forth in Schedule 3.1(g) hereof are hereby incorporated
herein in their entirety by this reference.

Disclosure Schedules, page 2
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(d)
Litigation


*

Disclosure Schedules, page 3
US 1107409v.12

--------------------------------------------------------------------------------




*



Disclosure Schedules, page 4
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(e)
Compliance with Applicable Laws; Permits
The CCS Parties are required to file annual reports with the Secretary of State
of the State of Colorado.
AEC-NM, LLC is required to obtain and maintain a Certificate of Registration
Foreign Limited Liability Company in the State of Missouri.
A summary of applicable permits for the Facility is given in the tables below:
New Madrid Power Plant
Authority for CyClean Process
Regulatory
Media    Program    Existing Permit    New Permit    No Permit    Permit
ID    Issuer    Determination Factors
Air
NSR/PSD
 
X
 
122009-001
MDNR
Missouri Rule 10 CSR 10-6060 requires facilities that are major emitters to
obtain construction permits under the federally approved state implementation
plan.
 
Air
NSR/PSD
 
X
 
122010-012
MDNR
Missouri Rule 10 CSR 10-6060 requires facilities that are major emitters to
obtain construction permits under the federally approved state implementation
plan. This permit addresses the option under 1.F.2) of construction permit
122009001 (above) and r
 
Air
Title V
 
X
 
OP2010-116
MDNR
This permit replaces the former Title V permit (0P2001-003A) and includes the
conditions of NSR permit 122009-001. This permit will be amended to replace the
conditions of 122009-001 with those of 122010-012 according to an application
dated May 79.201
 
Water
NPDES
X
 
 
MO-0001171
MDNR
Activity is allowed under provision of the existing permit. G8 has taken the
necessary actions to prevent any violations. AECI will monitor to insure
compliance.
 
Waste
Solid Waste
X
 
 
914901
MDNR
Activity is allowed under provision of the existing permit. G8 has taken the
necessary actions to prevent any violations. AECI will monitor to insure
compliance.
 
Spill
Protection
SPCC
 
 
X
N/A
N/A
New Madrid has an approved SPCC plan. G8 has supplied a SPCC plan for the
CyClean B liquid additive. This plan has been incorporated into the plant SPCC
plan.
Land
Land
Disturbance
 
 
X
 
MDNR
Area of concern is less than one acre. No permit required.
Zoning
County or
Local Zoning
Requirement
 
 
X
N/A
N/A
No permit is required from a county or local entity.
Building
Permits
Permits Required by locallcounty statute
 
 
X
N/A
N/A
No permit is required from a county or local entity.






Disclosure Schedules, page 5
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(f)
Insurance


Coverage
Policy Limit
Deductible
Carrier
Policy Number
Policy Term
Additional
Insureds/ Loss
Payees
Named
Insureds
Property (Pkg)
$15MM+ Blkt Bldgs, Equipment,Personal
Property $10k;
Coal Stock Pile:
Chubb (Federal)
 
 
GS RC Investments, LLC
See (c ) below.
 
Property,Inventory,Computer Equipment. Coal Stock Piles at TH & NM each at
$12MM.
5%-$10kmin/$50k max
 
 
 
(a)
 
Mobile Equipment (Pkg)
Scheduled;
Equipment: 5%, min of $5k, max of $25k;
 
35907527
5/4/11-12
GS RC Investments, LLC
(a)
See (c ) below.
GL (Pkg)
$2M/agg;
na
 
 
 
GS RC
See (c ) below.
 
$1M/occ, Prod/Complet Ops, Personal/Adv In];
 
 
 
 
Investments, LLC (a)
 
 
$1M Premises;
 
 
 
 
 
 
 
$10k Med
 
 
 
 
 
 
Transit Coverage
$650k per occ
$5k per occ
Chubb
 
9/28/11-
GS RC
See (c ) below.
 
 
 
(Federal)
6686231
9/28/12
Investments, LLC
 
 
 
 
 
 
 
(a)
 
Umbrella
$15M / $15M
N/A
Chubb
79870295
5/4/11-12
GS RC
See (c ) below.
(underlying are GL & Auto)
 
 
(Federal)
 
 
Investments, LLC
 
 
 
 
 
 
 
(a)
 
Auto
$1M Liability;
$1000/500k
Chubb
73559593
5/4/11-12
GS RC
See (c ) below.
 
$1M Ul/UNI; $5k Med
Comp/Coll Ded for Scheduled
(Federal)
 
 
Investments, LLC (a)
 
 
 
Autos; $1k/$1k
 
 
 
 
 
 
 
Comp/Coll Ded
for Hired Autos
 
 
 
 
 
Workers' Compensation
Statutory limits; $1M
N/A
Berkshire
MOW001357
11/1/11-12
GS RC
Clean Coal
(All States except
Employers Liability
 
Hathaway
 
 
Investments, LLC
Solutions
Monopolistic) (14
 
 
Homestead Ins.
 
 
(a)
Services, LLC
 
 
 
Co.
 
 
 
 
D&O/EPLJFID/Crime (incl Erisa)
$5M/$1M/$1M/$500k
$25k/$5k/$0/$5k
Arch
PCD0039338.
01
6/8/11-12
 
See ( c) below, plus GS RC
6/8/10 Retro date
 
 
 
 
 
 
Investments, LLC
D&O Excess $5M xs of $5M
$5M excess of $5M
nil
Hartford
00PE0270089.
6/8/11-12
 
See ( c) below, plus GS RC
 
 
 
 
11
 
 
Investments, LLC
Pollution Liability
$10M
$25K
Chartis
21362591
6/28/10-13
each Utility if required by contract
See ( c) below, plus GS RC Investments, LLC
XS Liability
$25M
na
Travelers
QI08300465
6/28/11-
GS RC
See (c ) below.
 
xs of $15M layer
 
 
 
5/4/12
Investments, LLC
 


Disclosure Schedules, page 6
US 1107409v.12

--------------------------------------------------------------------------------




 
 
 
 
 
 
(a)
 
XS Liability
$10M
na
RSUI
NHA056907
6/28/11-
GS RC
See (c ) below.
 
xs of $40M layers
 
Indemnity
 
5/4/12
Investments, LLC
 
 
 
 
 
 
 
(a)
 
(a)    and each Utility but only if required by contract.
(b)    monopolistic states of ND, OH, WA and WY- coverage can only be obtained
thru the State.
(c ) named insureds on policy include the following plus any new formed
entitities ("CCS Parties)":
Clean Coal Solutions LLC AEC-NM, LLC TVA-A2, LLC KCP-La, LLC MWG-J, LLC
Clean Coal Solutions Services AEC-TH, LLC Con-C, LLC KCP-LR,LLC MWG-P, LLC
401K Plan
Clean Coal Solutions Services, AEP-TC, LLC Dom-K, LLC KCP-S, LLC MWG-WC,
LLC LLC
Am-C, LLC Dy-B, LLC Minn-MRY, LLC NIP-MC, LLC
Am-S, LLC GDFS-RH, LLC MPW-M, LLC NIP-RMS, LLC
Dom-K, LLC TVA-A, LLC
There is no claim by any CCS Party pending under any such policies or bonds as
to which coverage has been
questioned, denied, or disputed by the underwriters of such policies or bonds


Disclosure Schedules, page 7
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(g)
Title
No exceptions.

Disclosure Schedules, page 8
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(i)
Environmental
The following “Hazardous Substances” are at the Existing Sites:
Substance
Approximate Quantity
Notes
Diesel Fuel
540 gallons
500 gallon storage tank
Gear Oil
15 gallons
Includes lubricants in gear boxes, grease cartridges and mobile equipment.
Paint
5 gallons
Not lead-based
Hydraulic Oil
60 gallons
Both in Facility and some on shelf for “topping off”
Antifreeze
20 gallons
Both in Facility and some on shelf for “topping off”
Engine Oil
15 gallons
Both in Facility and some on shelf for “topping off”



Additionally, at the Site there will be a refrigerant (R410A) used in each of
the three air conditioning units located in the MCC building, the pump room and
the office trailer.


Approved specifications for CyClean A includes 0.5% maximum oil/grease.


The Material Safety Data Sheets for CyClean A and CyClean B are as follows:

Disclosure Schedules, page 9
US 1107409v.12

--------------------------------------------------------------------------------






MATERIAL SAFETY DATA SHEET CyCleanTm Coal Additive A
1. CHEMICAL PRODUCT AND COMPANY IDENTIFICATION
ADA Environmental Solutions. Inc. 8100 SouthPark Way, Unit B
Littleton, Colorado 80120
Tel: 303-734-1727 Fax: 303-734-0330
Product Name: CyCleanTm A
Issue Date: 6/15/2011
Revision: 4 (supersedes all previous)
Product Description: Proprietary chemical additive to reduce mercury & NOx
emissions from cyclone boilers.
Emergency Telephone Number: For emergency assistance involving chemicals please
call CHEMTREC 800-424-930a


2.
COMPOSITION INFORMATION ON INGREDIENTS (dry basis)

Component
*
*
*
*
*
*
*
 
CAS No., *
*
*
*
*
*
*



3. HAZARDS IDENTIFICATION
Routes of Entry
Skin contact, eye, ingestion, inhalation
Health Effects:
 
ACUTE:
 
Eyes:
May cause irritation and/or conjunctivitis
Skin:
May cause irritation to the contacted tissue(s).
Inhalation:
Not expected to be acutely toxic via ingestion. Extremely large oral doses may
produce gastrointestinal disturbances_
Ingestion:
May cause irritation to the respiratory tract.
CHRONIC:
Chronic inhalation of dust may cause shortness of breath and nervous system
effects.


Disclosure Schedules, page 10
US 1107409v.12

--------------------------------------------------------------------------------






7. HANDLING AND STORAGE
HMIS Rating:    Health = 2 Fire = 0 Physical =
NFPA Rating:    Health = 2 Fire = 0 Reactivity = 0
4. FIRST AID MEASURES


Emergency and First Aid Procedure
Eyes:
Skin:
Inhalation:
Ingestion:
Flush eyes with large amounts of water. Seek medical attention if irritation
develops or persists or if visual changes occur.
Remove contaminated clothing and shoes; scrub affected areas with soap and
water. Seek medical attention if irritation develops or persists_
Move to fresh air if symptoms of respiratory distress occurs. Obtain medical
assistance if breathing difficulty persists.
If appreciable quantities are ingested, seek medical attention. Wash hands and
face before consuming food products_



5. FIRE-FIGHTING MEASURES
Flash Point:    Not applicable
Explosive Limit:    Not explosive_
Flammable Limits:    Not applicable
Extinguishing Media:    Use media appropriate for surrounding material.
Hazardous Products of Combustion: Will not support combustion_
Special Firefighters Procedure: Use self-contained breathing apparatus for
protection against the degradation products of surrounding materials.
6. ACCIDENTAL RELEASE MEASURES
Steps to be taken in case material is released: Clean up spill in a manner that
does not disperse dust into the air. Wear protective clothing as described in
Section a and avoid unnecessary exposure_ If possible, recover spilled product
for reuse_
Waste disposal method: Collect material in appropriate container for recycling
or disposal. Disposal should be done in accordance with federal, state, and
local regulations.
Precautions to be taken in handling and storing: Use procedures to minimize
contact and to prevent material from becoming airborne_


11. TOXICOLOGICAL INFORMATION


8. EXPOSURE CONTROLS AND PRESONAL PROTECTIVE MEASURES





Disclosure Schedules, page 11
US 1107409v.12

--------------------------------------------------------------------------------




Exposure Limits:
Respiratory Protection:
Eye Protection: Skin:
Ventilation:
OSHA PEL (TWA) —15 mg/m3 total dust, 5 mg/m3 respirable fraction ACGIH TLV (TWA)
— 10 mg.1m3total dust; 5 mg/m3 iron oxide
Normally not required. Use MSHA/NIOSH approved respiratory protection if
atmospheric levels of dust will exceed prescribed limits_
Persons working with this product should wear safety glasses.
Persons handling this product should wear long sleeves and cloth gloves. Avoid
skin contact
Exhaust, handling, ventilation, or containment systems may be required if
atmospheric levels of contaminants exceed prescribed limits_





9. PHYSICAL DATA


Appearance    *
Odor    Odorless
Solubility    --------Not soluble in water
Moisture Content     3 — 8% by wt.
Density, lbs/ft2    *
% Volatile by Volume    less than 1%
Vapor Pressure    N/A
Vapor Density    N/A
Freezing Point    N/A
Boiling Point     N/A
Melting Point     NIA
10. STABILITY AND REACTIVITY


Stability:    Stable under normal handling and storage conditions_
Hazardous Polymerization:    None.
Incompatibility:    Strong acids, bases and oxidizers. Reacts with strong acids
to form hydrogen gas.
Hazardous Decomposition Products: None Conditions to Avoid:    No information.
Page 3    CyCleanTlm A


16. OTHER INFORMATION
No product specific toxicity test data found.
The primary component of this material is iron in the form of various iron
oxides. Penetration of iron particulates in the skin or eye may cause an
exogenous or ocular siderosis. Ingestion overexposures to iron may affect the
gastrointestinal, nervous and hematopoietic system and the liver. Chronic
inhalation of dust may cause pneumoconiosis.
Chronic inhalation of * can cause a nervous system disorder known as *. Symptoms
of * may include disorientation, impairment of memory and judgment, anxiety and
compulsive behavior_
12. ECOLOGICAL INFORMATION

Disclosure Schedules, page 12
US 1107409v.12

--------------------------------------------------------------------------------




No product specific information found. DO not release to surface waters.
13. DISPOSAL CONSIDERATIONS
This material is not considered a hazardous waste under RCRA 40 CFR 261. Collect
material in appropriate container for recycling or disposal. Any spilled
material that cannot be saved for recovery or recycling may be disposed of as an
industrial waste in a facility permitted for nonhazardous wastes. Disposal
should be done in accordance with federal, state, and local regulations.
14. TRANSPORTATION INFORMATION


DOT Class: Not regulated for transportation
Shipping Name:    Not required
Hazard Class:    N/A
Packaging Group:    N/A
Reportable Quantity (RO):    N/A
Labels Required:    None
Placard:    None




15. REGULATORY INFORMATION


CERCLA Hazardous Substance (40 CFR 302.4): NA
RCRA Hazardous Waste (40 CFR 261.33):    NA
TSCA Status:    Component materials are listed in the TSCA
inventory
SARA Section 302/355:    NA
SARA Section 313 Toxic Chemical List: *
SARA Hazard Categories:    Acute, Chronic
Page 4    CyCleanTm A







Disclosure Schedules, page 13
US 1107409v.12

--------------------------------------------------------------------------------




For Industrial Use Only
Emergency Assistance: For Emergency Assistance Involving Chemicals Call CHEMTREC
800424-9300_
NOTICE
The information contained herein is the best available to CCS and ADA-ES as of
this date. To the best of CCS's and ADA-ES' knowledge the information contained
herein is reliable and accurate as of this date, however accuracy, suitability
or completeness is not guaranteed. Users are responsible to verify this data for
their own particular use and they assume all risks of their reliance upon
information contained herein. This information relates only to the product
designated herein and does not relate to its use in combination with any other
material or in any other process_ Neither CCS nor ADA-ES, Inc. shall under any
circumstances be liable for incidental or consequential damages as a result of
reliance upon information contained herein.
NO WARRANTY: NEITHER CCS NOR ADA-ES MAKES ANY WARRANTY OF MERCHANTABILITY OR OF
ANY OTHER KIND WITH RESPECT TO INFORMATION CONTAINED HEREIN, EITHER EXPRESS OR
IMPLIED. NEITHER CCS NOR ADA-ES ASSUMES ANY LIABILITY WITH RESPECT TO THE USE OF
INFORMATION CONTAINED HEREIN.
LIMIT OF LIABILITY: Neither CCS nor ADA-ES shall be liable for, and Buyer
assumes responsibility for personal injury and property damage resulting from
the handling, possession, use, storage or resale of the product. whether used
alone or in combination.















Disclosure Schedules, page 14
US 1107409v.12

--------------------------------------------------------------------------------


















MATERIAL SAFETY DATA SHEET CyClean' Coal Additive B
1. CHEMICAL PRODUCT AND COMPANY IDENTIFICATION
ADA Environmental Solutions, Inc. 8100 SouthPark Way, Unit B
Littleton, Colorado 80120
Tel: 303-734-1727 Fax: 303-734-0330
Product Name: CyCleanTmB
Issue Date: 6/ 5/2011
Revision: 4 (supersedes all previous)
Product Description: Proprietary chemical additive to reduce mercury & NOx
emissions from cyclone boilers.
Emergency Telephone Number: For emergency assistance involving chemicals please
call CHEMTREC 800424-9300.
basis)
2. COMPOSITION INFORMATION ON INGREDIENTS (dry basis)


Proprietary blend of halide * in aqueous solution        *



--------------------------------------------------------------------------------

3. HAZARDS IDENTIFICATION

--------------------------------------------------------------------------------

Routes of Entry
Eye or skin contact, ingestion (swallowing).
Health Effects:
 
ACUTE:
 
Eyes:
May cause irritation, redness and pain.
Skin:
May cause skin imitation, redness and pain.
Inhalation:
May cause irritation to the respiratory tract. Symptoms may include coughing and
shortness of breath.
Ingestion:
May cause irritation to the gastrointestinal tract, nausea, vomiting and
abdominal pain. Symptoms may include headaches, blurred vision, fatigue,
drowsiness and nervous system depression.
CHRONIC:
Repeated or prolonged exposure may cause skin rash and irritation of mucous
membranes. Repeated ingestion may cause central nervous system deer ion,
irritability and headache.



Medical Conditions Aggravated by Exposure:

Disclosure Schedules, page 15
US 1107409v.12

--------------------------------------------------------------------------------




Persons suffering from depression, alcoholism, neurological or psychological
disorders may be more susceptible to the effects of the substance.
11F PA Rating:    Health = 2: Flammability = 0: Instability = 0
(Rating is for dry material, no information on blended solution).

Disclosure Schedules, page 16
US 1107409v.12

--------------------------------------------------------------------------------






4. FIRST AID MEASURES
Emergency and First Aid Procedure


Eyes:
Immediately flush eyes with plenty of water for at least 15 minutes, lifting
lower and upper eyelids occasionally. Get medical attention.
Skin:
Wash exposed areas with water for at least 15 minutes. Remove contaminated
clothing. Wash clothing before reuse.
Inhalation:
Remove to fresh air. If not breathing, give artificial respiration. If breathing
is Difficult, give oxygen. Get medical attention.
Ingestion:
Induce vomiting immediately as directed by medical personnel. Never give
anything by mouth to an unconscious person.



5. FIRE-FIGHTING MEASURES


F ire:    Not considered to be a fire hazard.
Flash Point:     Non-flammable
Explosive Limit:    Not considered to be an explosion hazard.
Flammable limits:     Not applicable
Extinguishing Media:    Use media appropriate for surrounding material.
Hazardous Products of Combustion: Will not support combustion. However. if
involved in a fire may decompose to toxic and corrosive halide fumes.
Special Firefighters Procedure: Use NIOSH approved self-contained breathing
apparatus with full face piece operated in the pressure demand- mode.
6. ACCIDENTAL RELEASE MEASURES
Ventilate area of leak or spill. Keep unnecessary and unprotected people away
from area of spill. Wear protective clothing. as described in Section 8. Contain
spill with dike to prevent entry into sewers and waterways. Re-cover liquid for
reuse if possible_




7. HANDLING AND STORAGE
Keep in a tightly closed container and store in a cool, dry and well-ventilated
area. Maintain product temperature above 1Cl'C (5craF). Donut allow contact with
concentrated acids or strong oxidizers.


8. EXPOSURE CONTROLS AND PERSONAL PROTECTIVE MEASURES








9. PHYSICAL DATA


Freezing Point (°C/°F)    Not available
Boiling Point (°C/'°F, 760 mm Hg >100°C/212°F

Disclosure Schedules, page 17
US 1107409v.12

--------------------------------------------------------------------------------




Specific Gravity @ 20°C *
Density, lbs/gallon @ 20°C     11.5— 12.8
Solubility in Water, % by wt. 100%
Evaporation Rate (Butyl Acetate=1)     N/A
Vapor Density                         >1.0
Percent Volatile Not volatile
Vapor Pressure Water vapor pressure only
PFI    7- 9


10. STABILITY AND REACTIVITY
Stability:
Stable under normal handling and storage conditions
Hazardous polymerization:
Will not occur
Incompatibility:
*



11. TOXICOLOGICAL INFORMATION
Toxicological Data:


Toxicological Data:
Carcinogenicity. Epidemiology. Teratogenicity
Reproductive Effects:
Mutagenicity:
Neurotoxicity:
Not listed by ACGIH, IARC, NTP, or CA Prop 65. No information available.
Components of this product have been trines gated as a mutagen, reproductive
effector.
Adverse reproductive effects have occurred in experimental animals.
No information available. 
No information available.



12. ECOLOGICAL INFORMATION
Some of the components of this product may be environmentally toxic is in
concentrated form. Do not release to surface waters.
13. DISPOPSAL CONSIDERATIONS
Collect material in appropriate container for recycling or disposal. Processing,
use or contamination of the product may change the waste management options.
Disposal should be done in accordance with federal, state, and local
regulations.
14. TRANSPORTATION INFORMATION


DOT Class: Not regulated for transportation
Shipping Name:
Not required
Hazard Class:
N/A
Packaging Group:
N/A
Reportable Quantity (RQ):
N/A
Labels Required:
None
Placard:
None


Disclosure Schedules, page 18
US 1107409v.12

--------------------------------------------------------------------------------






15. REGULATORY INFORMATION
TSCA Inventory    Component chemicals are listed on the TSCA inventory.
CERCLA.    None of the chemicals in this material have an RQ
SARA Section 302    None of the chemicals in this product have a TPQ.


SARA Section
3111312 Hazard Categories
 
Health
Immediate (acute)
Yes
Health
Delayed (chronic)
Yes
 
Fire
No
Physical
Sudden Release of Pre m..0 re
No
Physical
Reactive
No
Physical
Nuisance Mist/Dust Only No chemicals reportable under Section 313.
No

SARA Section 31.3     Schedule 3.1(j)



Disclosure Schedules, page 19
US 1107409v.12

--------------------------------------------------------------------------------






16. OTHER BIFORMATION


For Industrial Use Only
Emergency Assistance: For Emergency Assistance Involving Chemicals CaEl CH
EMTR.EC 424-9300.


NOTICE
The information contained herein is the best available to CCS and ADA-ES as of
this date_ To the best of CCS's and ADA-ES' knowledge the information contained
herein is reliable and accurate as of this date, however accuracy, suitability
or completeness is not guaranteed. Users are responsible to verify this data for
their own particular use and they assume all risks of their-reliance upon
information contained herein. This information relates only to the product
designated herein and does not relate to its use in combination with any other
material or in any other process. Neither CCS nor ADA-ES, Inc. shall under any
circumstances be liable for incidental or- consequential damages as a result of
reliance upon information contained herein.
NO WARRANTY: NEITHER CCS NOR ADA-ES MAKES ANY WARRANTY OF MERCHANTABILITY OR OF
ANY OTHER KIND WIHT RESPECT TO INFORMATION CONTAINED HEREIN, EITHER EXPRESS OR
IMPLIED. NEITHER CCS NOR ADA-ES ASSUMES ANY LIABILLTY WITH RESPECT TO THE USE OF
INFORMATION CONTAINED HEREIN.
LIMIT OF LIABILITY: Neither CCS nor ADA-ES shall be liable for, and Buyer
assumes responsibility for personal injury and property damage resulting from
the handing, possession, use, storage or resale of the product, whether used
alone or in combination

Disclosure Schedules, page 20
US 1107409v.12

--------------------------------------------------------------------------------







Disclosure Schedules, page 21
US 1107409v.12

--------------------------------------------------------------------------------




Taxes


No exceptions



Disclosure Schedules, page 22
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(K)


Intellectual Property


No exceptions

Disclosure Schedules, page 23
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(l)
Material Contracts


All of the Transaction Documents
Equipment Agreement, dated as of February 11, 2011, by and between CCS and *


Master Services Agreement, dated as of May 20, 2011, by and between CCS and *


Equipment Agreement, dated as of May 20, 2011, by and between CCS and *


Contribution Agreement, dated as of November 4, 2011, by and between Clean Coal
Solutions, LLC and AEC-NM, LLC


Bill of Sale, dated as of November 4, 2011, by and between Clean Coal Solutions,
LLC and AEC-NM, LLC


Assignment of Warranties, dated as of November 4, 2011, by and between Clean
Coal Solutions, LLC and AEC-NM, LLC


Amended and Restated Operating Agreement of AEC-NM, LLC, effective as of July
31, 2011


Contribution Agreement, dated as of September 8, 2011, by and among ADA-ES,
Inc., NexGen Refined Coal, LLC, GSFS Investments I Corp., and Clean Coal
Solutions, LLC


Amended and Restated License Agreement, effective as of October 30, 2009, by and
between ADA-ES, Inc. and CCS


First Amendment to Amended and Restated License Agreement, effective August 4,
2010, by and among ADA-ES, Inc. and CCS


Second Amended and Restated Operating Agreement, dated as of May 27, 2011, of
Clean Coal Solutions, LLC, as amended on September 8, 2011


Credit Agreement, dated as of March 30, 2011, and amended and reaffirmed on
September 8, 2011 by and between CCS and CoBiz Bank, a bank doing business in
the State of Colorado as Colorado Business Bank, and related agreements and
instruments.


Exclusive Agent Agreement, dated as of February 12, 2010, by and among Elcan
Partners, LLC, CCS, NexGen Refined Coal, LLC and ADA-ES, Inc.


Confidentiality Agreement, dated October 19, 2009, by and between CCS and
Associated Electric Cooperative, Inc.


The following purchase orders related to the Facility:

Disclosure Schedules, page 24
US 1107409v.12

--------------------------------------------------------------------------------




DATE
P.O.
VENDOR
5/23/2011
CCS11-10.01
*
7/14/2011
CCS11-9.02
*
9/26/2011
CCS11-9.02 Rev 1
*
10/11/2011
CCS11-9.04
*
7/6/2011
CCS11-9.05
ADA-ES, Inc.
7/19/2011
CCS11-9.06
ADA-ES, Inc.
7/20/2011
CCS11-9.07
ADA-ES, Inc.
10/21/2011
CCS11-9.08
ADA-ES, Inc.
10/28/2011
CCS11-9.09
*
11/1/2011
CCS11-9.10
*
11/4/2011
CCS11-9.11
Clean Coal Solutions Services, LLC



Installment Sale Contract (Security Agreement), dated as of June 9, 2010, by and
between Clean Coal Solutions Services, LLC and *, and related terms and
conditions, and Guaranty of Payment – Installment Sale Contract (Security
Agreement), dated as of June 9, 2010, given by Clean Coal Solutions, LLC to *
Installment Sale Contract (Security Agreement), dated as of June 9, 2010, by and
between Clean Coal Solutions Services, LLC and *.
Installment Sale Contract (Security Agreement), dated as of June 9, 2010, by and
between Clean Coal Solutions Services, LLC and *.



Disclosure Schedules, page 25
US 1107409v.12

--------------------------------------------------------------------------------




Schedule 3.1(m)


Employee Matters


The IBEW union represents collectively bargained employees of Clean Coal
Solutions Services, LLC on the Site. 

Disclosure Schedules, page 26
US 1107409v.12

--------------------------------------------------------------------------------






Schedule 9.8


Knowledge of CCS Parties


Dr. Nina B. French
Charles S. McNeil
Brian C. Humphrey
Dr. Mike Durham
Thomas McCarthy







Disclosure Schedules, page 27
US 1107409v.12